--------------------------------------------------------------------------------

VALLEY NATIONAL BANCORP

 

--------------------------------------------------------------------------------

INDENTURE

Dated as of November 7, 2001

 

--------------------------------------------------------------------------------

THE BANK OF NEW YORK,

as Debenture Trustee

 

--------------------------------------------------------------------------------

JUNIOR SUBORDINATED DEFERRABLE INTEREST DEBENTURES

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Tie Sheet of provisions of Trust Indenture Act of 1939 with Indenture dated as
of November 7, 2001 between Valley National Bancorp and The Bank of New York, as
Debenture Trustee:

 

ACT SECTION

  

INDENTURE SECTION

310(a)(1)

   6.9

310(a)(2)

   6.9, 6.10, 6.11

310(a)(3)

   N/A

310(a)(4)

   N/A

310(a)(5)

   6.9, 6.10, 6.11

310(b)

   6.8

310(c)

   N/A

311(a)

   6.13

311(b)

   6.13

311(c)

   N/A

312(a)

   4.1(a) and 4.2(a)

312(b)

   4.2(b)

312(c)

   4.2(c)

313(a)

   4.4(a)

313(b)(1)

   4.4(a)

313(b)(2)

   4.4(a)

313(c)

   4.4(a)

313(d)

   4.4(b)

314(a)

   3.5, 4.3

314(b)

   N/A

314(c)(1)

   6.7 and 13.6

314(c)(2)

   6.7 and 13.6

314(c)(3)

   N/A

314(d)

   N/A

314(e)

   6.7, 13.6

314(f)

   N/A

315(a)(c) and (d)

   6.1

315(b)

   5.8

315(e)

   5.9

316(a)(1)

   5.7

316(a)(2)

   N/A 316(a) last sentence 9.2

316(b)

   5.7 and 9.2

316(c)

   7.1 and 9.2

317(a)

   5.5

317(b)

   6.5

318

   13.8

THIS TIE-SHEET IS NOT PART OF THE INDENTURE AS EXECUTED.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page

ARTICLE I DEFINITIONS

   1

Additional Sums

   1

Affiliate

   1

Allocable Amounts

   2

Authenticating Agent

   2

Bankruptcy Law

   2

Board of Directors

   2

Board Resolution

   2

Book-Entry Preferred Securities

   2

Business Day

   2

Commission

   2

Common Securities

   2

Common Securities Guarantee

   3

Common Stock

   3

Compounded Interest

   3

Corporation

   3

Corporation Request

   3

Coupon Rate

   3

Custodian

   3

Debenture Trustee

   3

Declaration

   3

Default

   3

Defaulted Interest

   3

Deferred Interest

   3

Definitive Securities

   4

Depositary

   4

Dissolution Event

   4

Event of Default

   4

Exchange Act

   4

Extended Interest Payment Period

   4



--------------------------------------------------------------------------------

Federal Reserve

   4

Global Security

   4

Indebtedness

   4

Indebtedness Ranking on a Parity with the Securities

   5

Indebtedness Ranking Junior to the Securities

   5

Indenture

   5

Initial Optional Redemption Date

   5

Interest Payment Date

   5

Investment Company

   5

Investment Company Act

   5

Investment Company Event

   5

Like Amount

   6

Maturity Date

   6

Non Book-Entry Preferred Securities

   6

Officers

   6

Officers’ Certificate

   6

Opinion of Counsel

   6

Optional Prepayment Price

   6

Other Debentures

   6

Other Guarantees

   6

Outstanding

   6

Person

   7

Predecessor Security

   7

Preferred Securities

   7

Preferred Securities Guarantee

   7

Prepayment Price

   7

Principal Office of the Debenture Trustee

   8

Purchase Agreement

   8

Regulatory Capital Event

   8

Responsible Officer

   8

Securities

   8

Securityholder

   8

Security Register

   8



--------------------------------------------------------------------------------

Senior Indebtedness

   8

Special Event

   9

Special Event Prepayment Price

   9

Subsidiary

   9

Tax Event

   9

Trust

   9

Trust Securities

   10

U.S. Government Obligations

   10

ARTICLE II SECURITIES

   10

SECTION 2.1 Forms Generally

   10

SECTION 2.2 Title and Terms

   10

SECTION 2.3 Denominations

   10

SECTION 2.4 Execution and Authentication

   11

SECTION 2.5 Form and Payment

   11

SECTION 2.6 Legends

   11

SECTION 2.7 Global Security

   11

SECTION 2.8 Interest

   13

SECTION 2.9 Registration, Transfer and Exchange

   14

SECTION 2.10 Replacement Securities

   15

SECTION 2.11 Temporary Securities

   15

SECTION 2.12 Cancellation

   16

SECTION 2.13 Defaulted Interest

   16

SECTION 2.14 CUSIP Numbers

   17

SECTION 2.15 Right of Set-Off

   17

SECTION 2.16 Agreed Tax Treatment

   17

ARTICLE III PARTICULAR CONVENANTS OF THE CORPORATION

   17

SECTION 3.1 Payment of Principal and Interest

   17

SECTION 3.2 Offices for Notices and Payments, etc

   18

SECTION 3.3 Appointments to Fill Vacancies in Debenture Trustee’s Office

   18

SECTION 3.4 Provision as to Paying Agent

   18

SECTION 3.5 Certificate to Debenture Trustee

   20

SECTION 3.6 Compliance with Consolidation Provisions

   20

SECTION 3.7 Limitation on Dividends

   20



--------------------------------------------------------------------------------

SECTION 3.8 Covenants as to VNB Capital Trust I

   21

SECTION 3.9 Payment of Expenses

   21

SECTION 3.10 Payment Upon Resignation or Removal

   22 ARTICLE IV LIST OF SECURITYHOLDERS AND REPORTS BY THE CORPORATION AND THE
DEBENTURE TRUSTEE    22

SECTION 4.1 List of Securityholders

   22

SECTION 4.2 Preservation and Disclosure of List

   23

SECTION 4.3 Reports by the Corporation

   23

SECTION 4.4 Reports by the Debenture Trustee

   24 ARTICLE V REMEDIES OF THE DEBENTURE TRUSTEE AND SECURITYHOLDERS UPON EVENT
OF DEFAULT    24

SECTION 5.1 Events of Default

   24

SECTION 5.2 Payment of Securities on Default; Suit Therefor

   26

SECTION 5.3 Application of Moneys Collected by Debenture Trustee

   28

SECTION 5.4 Proceedings by Securityholders

   28

SECTION 5.5 Proceedings by Debenture Trustee

   29

SECTION 5.6 Remedies Cumulative and Continuing

   30

SECTION 5.7 Direction of Proceedings and Waiver of Defaults by Majority of
Securityholders

   30

SECTION 5.8 Notice of Defaults

   31

SECTION 5.9 Undertaking to Pay Costs

   31

SECTION 5.10 Waiver of Usury, Stay or Extension Laws

   32

ARTICLE VI CONCERNING THE DEBENTURE TRUSTEE

   32

SECTION 6.1 Duties and Responsibilities of Debenture Trustee

   32

SECTION 6.2 Reliance on Documents, Opinions, etc

   33

SECTION 6.3 No Responsibility for Recitals, etc

   35

SECTION 6.4 Debenture Trustee, Authenticating Agent, Paying Agents, Transfer
Agents and Registrar May Own Securities

   35

SECTION 6.5 Moneys to be Held in Trust

   35

SECTION 6.6 Compensation and Expenses of Debenture Trustee

   36

SECTION 6.7 Officers’ Certificate as Evidence

   36

SECTION 6.8 Conflicting Interest of Debenture Trustee

   37

SECTION 6.9 Eligibility of Debenture Trustee

   37

SECTION 6.10 Resignation or Removal of Debenture Trustee

   37



--------------------------------------------------------------------------------

SECTION 6.11 Acceptance by Successor Debenture Trustee

   39

SECTION 6.12 Succession by Merger, etc

   39

SECTION 6.13 Limitation on Rights of Debenture Trustee as a Creditor

   40

SECTION 6.14 Authenticating Agents

   40

ARTICLE VII CONCERNING THE SECURITYHOLDERS

   41

SECTION 7.1 Action by Securityholders

   41

SECTION 7.2 Proof of Execution by Securityholders

   42

SECTION 7.3 Who Are Deemed Absolute Owners

   42

SECTION 7.4 Securities Owned by Corporation Deemed Not Outstanding

   42

SECTION 7.5 Revocation of Consents; Future Holders Bound

   43

ARTICLE VIII MEETINGS OF SECURITYHOLDERS

   43

SECTION 8.1 Purposes of Meetings

   43

SECTION 8.2 Call of Meetings by Debenture Trustee

   44

SECTION 8.3 Call of Meetings by Corporation or Securityholders

   44

SECTION 8.4 Qualifications for Voting

   44

SECTION 8.5 Regulations

   44

SECTION 8.6 Voting

   46

ARTICLE IX AMENDMENTS

   46

SECTION 9.1 Without Consent of Securityholders

   46

SECTION 9.2 With Consent of Securityholders

   48

SECTION 9.3 Compliance with Trust Indenture Act; Effect of Supplemental
Indentures

   49

SECTION 9.4 Notation on Securities

   49

SECTION 9.5 Evidence of Compliance of Supplemental Indenture to be Furnished to
Debenture Trustee

   49

ARTICLE X CONSOLIDATION, MERGER, SALE, CONVEYANCE, TRANSFER AND LEASE

   50

SECTION 10.1 Corporation May Consolidate, etc., on Certain Terms

   50

SECTION 10.2 Successor Person to be Substituted for Corporation

   50

SECTION 10.3 Opinion of Counsel to be Given Trustee

   51

ARTICLE XI SATISFACTION AND DISCHARGE OF INDENTURE

   51

SECTION 11.1 Discharge of Indenture

   51

SECTION 11.2 Deposited Moneys and U.S. Government Obligations to be Held in
Trust by Debenture Trustee

   52



--------------------------------------------------------------------------------

SECTION 11.3 Paying Agent to Repay Moneys Held

   52

SECTION 11.4 Return of Unclaimed Moneys

   52

SECTION 11.5 Defeasance Upon Deposit of Moneys or U.S. Government Obligations

   52

ARTICLE XII IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICER AND DIRECTORS

   54

SECTION 12.1 Indenture and Securities Solely Corporate Obligations

   54

ARTICLE XIII MISCELLANEOUS PROVISIONS

   54

SECTION 13.1 Successors

   54

SECTION 13.2 Official Acts by Successor Corporation

   54

SECTION 13.3 Surrender of Corporation Powers

   54

SECTION 13.4 Addresses for Notices, etc

   55

SECTION 13.5 Governing Law

   55

SECTION 13.6 Evidence of Compliance with Conditions Precedent

   55

SECTION 13.7 Business Days

   56

SECTION 13.8 Trust Indenture Act to Control

   56

SECTION 13.9 Table of Contents, Headings, etc

   56

SECTION 13.10 Execution in Counterparts

   56

SECTION 13.11 Separability

   56

SECTION 13.12 Acknowledgment of Rights

   57

SECTION 13.13 Benefits of Indenture

   57

ARTICLE XIV PREPAYMENT OF SECURITIES

   57

SECTION 14.1 Special Event Prepayment

   57

SECTION 14.2 Optional Prepayment by Corporation

   58

SECTION 14.3 No Sinking Fund

   58

SECTION 14.4 Notice of Prepayment; Selection of Securities

   58

SECTION 14.5 Payment of Securities Called for Prepayment

   59

ARTICLE XV SUBORDINATION OF SECURITIES

   60

SECTION 15.1 Agreement to Subordinate

   60

SECTION 15.2 Default on Senior Indebtedness

   60

SECTION 15.3 Liquidation; Dissolution; Bankruptcy

   61

SECTION 15.4 Subrogation

   62

SECTION 15.5 Debenture Trustee to Effectuate Subordination

   63

SECTION 15.6 Notice by the Corporation

   63



--------------------------------------------------------------------------------

SECTION 15.7 Rights of the Debenture Trustee; Holders of Senior Indebtedness   
64 SECTION 15.8 Subordination May Not Be Impaired    65 SECTION 15.9 Certain
Conversions or Exchanges Not Deemed Payment    65 ARTICLE XVI EXTENSION OF
INTEREST PAYMENT PERIOD    66 SECTION 16.1 Extension of Interest Payment Period
   66 SECTION 16.2 Notice of Extension    66 EXHIBIT A    A-1



--------------------------------------------------------------------------------

THIS INDENTURE, dated as of November 7, 2001, between Valley National Bancorp, a
New Jersey corporation (hereinafter called the “Corporation”), and The Bank of
New York, a New York banking corporation, as debenture trustee (hereinafter
sometimes called the “Debenture Trustee”).

W I T N E S S E T H :

In consideration of the premises, and the purchase of the Securities (as defined
below) by the holders thereof, the Corporation covenants and agrees with the
Debenture Trustee for the equal and proportionate benefit of the respective
holders from time to time of the Securities (as defined below), as follows:

ARTICLE I

DEFINITIONS

ARTICLE I Definitions.

The terms defined in this Article I (except as herein otherwise expressly
provided or unless the context otherwise requires) for all purposes of this
Indenture shall have the respective meanings specified in this Article I. All
other terms used in this Indenture which are defined in the Trust Indenture Act
of 1939, as amended (the “Trust Indenture Act”), or which are by reference
therein defined in the Securities Act of 1933, as amended (the “Securities
Act”), shall (except as herein otherwise expressly provided or unless the
context otherwise requires) have the meanings assigned to such terms in said
Trust Indenture Act and in said Securities Act as in force at the date of this
Indenture as originally executed. The following terms have the meanings given to
them in the Declaration (as defined below): (i) Clearing Agency; (ii) Delaware
Trustee; (iii) Property Trustee; (iv) Administrative Trustees; (v) Preferred
Securities; (vi) Direct Action; (vii) Preferred Securities Guarantee;
(viii) Distributions; and (ix) underwriter(s) named in the Underwriting
Agreement. All accounting terms used herein and not expressly defined shall have
the meanings assigned to such terms in accordance with generally accepted
accounting principles, and the term “generally accepted accounting principles”
means such accounting principles as are generally accepted at the time of any
computation. The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Indenture as a whole and not to any particular
Article, Section or other subdivision. Headings are used for convenience of
reference only and do not affect interpretation. The singular includes the
plural and vice versa.

“Additional Sums” shall have the meaning set forth in Section 2.8(c).

“Affiliate” shall have the meaning given to that term in Rule 405 under the
Securities Act or any successor rule thereunder.



--------------------------------------------------------------------------------

“Allocable Amounts” when used with respect to any Senior Indebtedness, means all
amounts due or to become due on such Senior Indebtedness less, if applicable,
any amount which would have been paid to, and retained by, the holders of such
Senior Indebtedness (whether as a result of the receipt of payments by the
holders of such Senior Indebtedness from the Corporation or any other obligor
thereon or from any holders of, or trustee in respect of, other indebtedness
that is subordinate and junior in right of payment to such Senior Indebtedness
pursuant to any provision of such indebtedness for the payment over of amounts
received on account of such indebtedness to the holders of such Senior
Indebtedness or otherwise) but for the fact that such Senior Indebtedness is
subordinate or junior in right of payment to (or subject to a requirement that
amounts received on such Senior Indebtedness be paid over to obligees on) trade
accounts payable or accrued liabilities arising in the ordinary course of
business.

“Authenticating Agent” shall mean any agent or agents of the Debenture Trustee
which at the time shall be appointed and acting pursuant to Section 6.14.

“Bankruptcy Law” shall mean Title 11, U.S. Code, or any similar federal or state
law for the relief of debtors.

“Board of Directors” shall mean either the Board of Directors of the Corporation
or any duly authorized committee of that board.

“Board Resolution” shall mean a copy of a resolution certified by the Secretary
or an Assistant Secretary of the Corporation to have been duly adopted by the
Board of Directors and to be in full force and effect on the date of such
certification, and delivered to the Debenture Trustee.

“Book-Entry Preferred Securities” shall have the meaning set forth in
Section 2.7(a)(i).

“Business Day” shall mean, with respect to any series of Securities, any day
other than a Saturday, a Sunday or a day on which banking institutions in
Wilmington, Delware, Wayne, New Jersey or New York, New York are authorized or
required by law or executive order to remain closed.

“Commission” shall mean the Securities and Exchange Commission, as from time to
time constituted, created under the Exchange Act, or if at any time after the
execution of this Indenture such Commission is not existing and performing the
duties now assigned to it under the Trust Indenture Act, then the body
performing such duties at such time.

“Common Securities” shall mean the 7 3/4% Common Securities of the Trust which
represent an undivided beneficial interest in the assets of the Trust and rank
pari passu with Preferred Securities issued by the Trust; provided, however,
that if an Event of Default has occurred and is continuing, no payments in
respect of distributions on, or payments upon liquidation, redemption or
otherwise with respect to, the Common Securities shall be made until the holders
of the Preferred Securities shall be paid in full the distributions and the
liquidation, redemption and other payments to which they are then entitled.

 

2



--------------------------------------------------------------------------------

“Common Securities Guarantee” shall mean any guarantee that the Corporation may
enter into that operates directly or indirectly for the benefit of the holders
of Common Securities.

“Common Stock” shall mean the common stock, no par value per share, of the
Corporation or any other class of stock resulting from changes or
reclassifications of such common stock consisting solely of changes in par
value, or from par value to no par value, or from no par value to par value.

“Compounded Interest” shall have the meaning set forth in Section 16.1.

“Corporation” shall mean the person identified as “corporation” in the preamble
to this Indenture and, subject to the provisions of Article X, shall also
include its successors and assigns.

“Corporation Request” or “Corporation Order” shall mean a written request or
order signed in the name of the Corporation by an Officer and delivered to the
Debenture Trustee.

“Coupon Rate” shall have the meaning set forth in Section 2.8.

“Custodian” shall mean any receiver, trustee, assignee, liquidator, or similar
official under any Bankruptcy Law.

“Debenture Trustee” shall mean the Person identified as “Debenture Trustee” in
the preamble to this Indenture and, subject to the provisions of Article VI
hereof, shall also include its successors and assigns.

“Declaration” shall mean the Amended and Restated Declaration of Trust, dated as
of November 7, 2001, by and among the Trustees (as defined therein), the
Corporation, as sponsor, and the holders from time to time of undivided
beneficial interest in the assets of the Trust, as amended from time to time.

“Default”shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulted Interest” shall have the meaning set forth in Section 2.13.

“Deferred Interest” shall have the meaning set forth in Section 16.1.

 

3



--------------------------------------------------------------------------------

“Definitive Securities” shall mean those Securities issued in fully registered
certificated form not otherwise in global form.

“Depositary” shall mean, with respect to the Securities for which the
Corporation shall determine that such Securities will be issued as a Global
Security, The Depository Trust Company, New York, New York, or another clearing
agency, or any successor registered as a clearing agency pursuant to Section 17A
of the Exchange Act or other applicable statute or regulation, which, in each
case, shall be designated by the Corporation pursuant to Section 2.7(d).

“Dissolution Event” shall mean any event resulting in the dissolution of the
Trust pursuant to the Declaration, and the distribution of the Securities held
by the Property Trustee to the holders of the Trust Securities issued by the
Trust pro rata in accordance with the Declaration.

“Event of Default” shall mean any event specified in Section 5.1, continued for
the period of time, if any, and after the giving of the notice, if any, therein
designated.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Extended Interest Payment Period” shall have the meaning set forth in
Section 16.1.

“Federal Reserve” shall mean the Board of Governors of the Federal Reserve
System.

“Global Security” shall mean, with respect to the Securities, a Security
executed by the Corporation and delivered by the Debenture Trustee to the
Depositary or pursuant to the Depositary’s instruction or, if no instructions
are received, then held by the Property Trustee, all in accordance with this
Indenture, which Security shall be registered in the name of the Depositary or
its nominee.

“Indebtedness” shall mean, whether recourse as to all or a portion of the assets
of the Corporation and whether or not contingent, (i) every obligation of the
Corporation for money borrowed; (ii) every obligation of the Corporation
evidenced by bonds, debentures, notes or other similar instruments, including
obligations incurred in connection with the acquisition of property, assets or
businesses; (iii) every reimbursement obligation of the Corporation with respect
to letters of credit, bankers’ acceptances or similar facilities issued for the
account of the Corporation; (iv) every obligation of the Corporation issued,
assumed as the deferred purchase price of property or services (but excluding
trade accounts payable or accrued liabilities arising in the ordinary course of
business); (v) every capital lease obligation of the Corporation; (vi) all
indebtedness of the Corporation, whether incurred on or prior to the date of
this Indenture or hereafter incurred, for claims in respect of derivative
products, including interest rate, foreign exchange rate and commodity forward
contracts, options and swaps and similar arrangements;

 

4



--------------------------------------------------------------------------------

and (vii) every obligation of the type referred to in clauses (i) through
(vi) of another Person and all dividends of another Person the payment of which,
in either case, the Corporation has guaranteed or is responsible or liable for
directly or indirectly, as obligor or otherwise.

“Indebtedness Ranking on a Parity with the Securities” shall mean
(i) Indebtedness, whether outstanding on the date of execution of this Indenture
or hereafter created, assumed or incurred, to the extent such Indebtedness by
its terms ranks pari passu with and not prior or senior to the Securities in the
right of payment upon the happening of the dissolution, winding-up, liquidation
or reorganization of the Corporation, and (ii) all other debt securities issued
to any trust other than the Trust, or a trustee of such trust, partnership or
other entity affiliated with the Corporation, that is a financing vehicle of the
Corporation (a “financing entity”) in connection with the issuance by such
financing entity of equity securities or other securities that are similar to
the Preferred Securities. The securing of any Indebtedness otherwise
constituting Indebtedness Ranking on a Parity with the Securities shall not be
deemed to prevent such Indebtedness from constituting Indebtedness Ranking on a
Parity with the Securities with respect to any assets of the Corporation not
securing such Indebtedness.

“Indebtedness Ranking Junior to the Securities” shall mean any Indebtedness,
whether outstanding on the date of execution of this Indenture or hereafter
created, assumed or incurred, to the extent such Indebtedness by its terms ranks
junior to and not pari passu with or prior to the Securities in right of payment
upon the happening of the dissolution or winding-up or liquidation or
reorganization of the Corporation. The securing of any Indebtedness otherwise
constituting Indebtedness Ranking Junior to the Securities shall not be deemed
to prevent such Indebtedness from constituting Indebtedness Ranking Junior to
the Securities with respect to any assets of the Corporation not securing such
Indebtedness.

“Indenture” shall mean this instrument as originally executed or, if amended as
herein provided, as so amended.

“Initial Optional Redemption Date” shall mean November 7, 2006.

“Interest Payment Date” shall have the meaning set forth in Section 2.8(a).

“Investment Company” shall mean an investment company as defined in the
Investment Company Act.

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended from time to time, or any successor legislation.

“Investment Company Event” shall mean the receipt by the Corporation and the
Trust of an opinion of an independent securities counsel experienced in such
matters to the effect that as a result of (a) any amendment to, or change
(including any announced prospective change) in, the laws or any regulations
thereunder of the United States or any rules, guidelines or policies of any
applicable regulatory authority for the Corporation or (b) any official

 

5



--------------------------------------------------------------------------------

administrative pronouncement or judicial decision interpreting or applying such
laws or regulations, which amendment or change is effective or which
pronouncement or decision is announced on or after the date of original issuance
of the Securities, the Trust is, or within 90 days of the date of such opinion
will be, considered an investment company that is required to be registered
under the Investment Company Act.

“Like Amount” shall mean Securities having a principal amount equal to the
liquidation amount of the Trust Securities of the holder to whom Securities are
distributed pursuant to Section 2.7.

“Maturity Date” shall mean December 15, 2031.

“Non Book-Entry Preferred Securities” shall have the meaning set forth in
Section 2.7(a)(ii).

“Officers” shall mean any of the Chairman of the Board of Directors, the Vice
Chairman of the Board of Directors, the Chief Executive Officer, the President,
an Executive or Senior Vice President, a Vice President, the Chief Financial
Officer, the Secretary or an Assistant Secretary of the Corporation.

“Officers’ Certificate” shall mean a certificate signed by two Officers and
delivered to the Debenture Trustee.

“Opinion of Counsel” shall mean a written opinion of counsel experienced in the
matters as to which such opinion is being delivered, who may be an employee of
the Corporation, and who shall be reasonably acceptable to the Debenture
Trustee.

“Optional Prepayment Price” shall have the meaning set forth in Section 14.2(a).

“Other Debentures” shall mean all junior subordinated debentures other than the
Securities issued by the Corporation from time to time and sold to trusts other
than the Trust to be established by the Corporation (if any), in each case
similar to the Trust.

“Other Guarantees” shall mean all guarantees other than the Preferred Securities
Guarantee and the Common Securities Guarantee issued by the Corporation with
respect to preferred beneficial interests (if any) issued to trusts other than
the Trust to be established by the Corporation (if any), in each case similar to
the Trust.

“Outstanding” when used with reference to the Securities, shall mean, subject to
the provisions of Section 7.4, as of any particular time, all Securities
authenticated and delivered by the Debenture Trustee or the Authenticating Agent
under this Indenture, except:

(a) Securities theretofore canceled by the Debenture Trustee or the
Authenticating Agent or delivered to the Debenture Trustee for cancellation;

 

6



--------------------------------------------------------------------------------

(b) Securities, or portions thereof, for the payment or prepayment of which
moneys in the necessary amount shall have been deposited in trust with the
Debenture Trustee or with any paying agent (other than the Corporation) or shall
have been set aside and segregated in trust by the Corporation (if the
Corporation shall act as its own paying agent); provided that, if such
Securities, or portions thereof, are to be prepaid prior to maturity thereof,
notice of such prepayment shall have been given as set forth in Article XIV or
provision satisfactory to the Debenture Trustee shall have been made for giving
such notice; and

(c) Securities in lieu of or in substitution for which other Securities shall
have been authenticated and delivered pursuant to the terms of Section 2.10
unless proof satisfactory to the Corporation and the Debenture Trustee is
presented that any such Securities are held by bona fide holders in due course.

“Person” shall mean any individual, corporation, estate, partnership, joint
venture, national banking association, association, joint-stock company, limited
liability company, trust, unincorporated organization or government or any
agency or political subdivision thereof.

“Predecessor Security” of any particular Security shall mean every previous
Security evidencing all or a portion of the same debt as that evidenced by such
particular Security; and, for the purposes of this definition, any Security
authenticated and delivered under Section 2.10 in lieu of a lost, destroyed or
stolen Security shall be deemed to evidence the same debt as the lost, destroyed
or stolen Security.

“Preferred Securities” shall mean the 7 3/4% Trust Originated Preferred
SecuritiesSM (“TOPrSSM”) issued by the Trust which represent undivided
beneficial interests in the assets of the Trust and rank pari passu with the
Common Securities issued by the Trust; provided, however, that if an Event of
Default has occurred and is continuing, no payments in respect of distributions
on, or payments upon liquidation, redemption or otherwise with respect to, the
Common Securities shall be made until the holders of the Preferred Securities
shall be paid in full the distributions and the liquidation, redemption and
other payments to which they are entitled.

“Preferred Securities Guarantee” shall mean any guarantee agreement that the
Corporation may enter into with The Bank of New York, as guarantee trustee, or
its successor or assigns or other Persons that operates directly or indirectly
for the benefit of holders of the Preferred Securities and shall include the
Preferred Securities Guarantee with respect to the Preferred Securities.

“Prepayment Price” shall mean the Special Event Prepayment Price or Optional
Prepayment Price, as the context requires.

 

7



--------------------------------------------------------------------------------

“Principal Office of the Debenture Trustee,” or other similar term, shall mean
the office of the Debenture Trustee, at which at any particular time its
corporate trust business shall be administered, which at the date hereof is 5
Penn Plaza, 13th Floor, New York, New York 10001-1810.

“Purchase Agreement” shall mean the purchase agreement, dated November 7, 2001,
by and among the Corporation, the Trust and the underwriter(s) named therein.

“Regulatory Capital Event” shall mean the receipt by the Corporation and the
Trust of an opinion of independent bank regulatory counsel experienced in such
matters to the effect that as a result of (a) any amendment to, or change
(including any announced prospective change) in, the laws or any regulations
thereunder of the United States or any rules, guidelines or policies of an
applicable regulatory authority for the Corporation or (b) any official
administrative pronouncement or judicial decision interpreting or applying such
laws or regulations, which amendment or change is effective or which
pronouncement or decision is announced on or after the date of original issuance
of the Securities, the Preferred Securities do not constitute, or within 90 days
of the date of such opinion will not constitute, Tier 1 Capital (or its then
equivalent if the Corporation were subject to such capital requirement); for
purposes of capital adequacy guidelines of the Federal Reserve (or any successor
regulatory authority with jurisdiction over bank holding companies), as then in
effect and applicable to the Corporation; provided, however, that the
distribution of the Securities in connection with the liquidation of the Trust
by the Corporation shall not in and of itself constitute a Regulatory Capital
Event.

“Responsible Officer” shall mean any officer of the Debenture Trustee’s
Corporate Trust Administration department with direct responsibility for the
administration of the Indenture and also means, with respect to a particular
corporate trust matter, any other officer of the Debenture Trustee to whom such
matter is referred because of such officer’s knowledge of and familiarity with
the particular subject.

“Securities” shall mean the Corporation’s 7 3/4% Junior Subordinated Deferrable
Interest Debentures due December 15, 2031, as authenticated and issued under
this Indenture.

“Securityholder,” “holder of Securities,” or other similar terms, shall mean any
Person in whose name at the time a particular Security is registered in the
Security Register kept by the Corporation or the Debenture Trustee for that
purpose in accordance with the terms of this Indenture.

“Security Register” and “Securities Registrar” shall have the respective
meanings specified in Section 2.9.

“Senior Indebtedness” shall mean the principal of (and premium, if any) and
interest, if any (including interest accruing on or after the filing of any
petition in bankruptcy or for reorganization relating to the Corporation whether
or not such claim for post petition interest is allowed in such proceedings), on
all Indebtedness, whether outstanding on the date of

 

8



--------------------------------------------------------------------------------

execution of this Indenture, or hereafter created, assumed or incurred, except
Indebtedness Ranking on a Parity with the Securities or Indebtedness Ranking
Junior to the Securities, and any deferrals, renewals or extensions of such
Senior Indebtedness.

“Special Event” shall mean an Investment Company Event, a Regulatory Capital
Event or a Tax Event, as the context requires.

“Special Event Prepayment Price” shall mean, with respect to any prepayment of
the Securities following a Special Event, an amount in cash equal to 100% of the
principal amount of the Securities to be prepaid plus any accrued and unpaid
interest thereon (including Compounded Interest and Additional Sums, if any) to
the date of such prepayment.

“Subsidiary” shall mean with respect to any Person, (i) any corporation at least
a majority of the outstanding voting stock of which is owned, directly or
indirectly, by such Person or by one or more of its Subsidiaries, or by such
Person and one or more of its Subsidiaries, (ii) any general partnership, joint
venture, limited liability company or similar entity, at least a majority of
whose outstanding partnership, membership or similar interests shall at the time
be owned by such Person or by one or more of its Subsidiaries, or by such Person
and one or more of its Subsidiaries and (iii) any limited partnership of which
such Person or any of its Subsidiaries is a general partner. For the purposes of
this definition, “voting stock” means shares, interests, participations or other
equivalents in the equity interest (however designated) in such Person having
ordinary voting power for the election of a majority of the directors (or the
equivalent) of such Person, other than shares, interests, participations or
other equivalents having such power only by reason of the occurrence of a
contingency.

“Tax Event” shall mean the receipt by the Trust and the Corporation of an
opinion of independent tax counsel experienced in such matters to the effect
that, as a result of any amendment to, or change (including any announced
prospective change) in, the laws or any regulations thereunder of the United
States or any political subdivision or taxing authority thereof or therein, or
as a result of any official administrative pronouncement or judicial decision
interpreting or applying such laws or regulations, which amendment or change is
effective or which pronouncement or decision is announced on or after the date
of original issuance of the Securities, there is more than an insubstantial risk
that (i) the Trust is, or will be within 90 days of the date of such opinion,
subject to United States federal income tax with respect to income received or
accrued on the Securities, (ii) the interest payable by the Corporation on the
Securities is not, or within 90 days of the date of such opinion will not be,
deductible by the Corporation, in whole or in part, for United States federal
income tax purposes or (iii) the Trust is, or will be within 90 days of the date
of such opinion, subject to more than a de minimis amount of other taxes, duties
or other governmental charges.

“Trust” shall mean VNB Capital Trust I, a Delaware business trust created for
the purpose of issuing its undivided beneficial interests in connection with the
issuance of Securities under this Indenture.

9



--------------------------------------------------------------------------------

“Trust Securities” shall mean, collectively, the Preferred Securities and the
Common Securities.

“U.S. Government Obligations” shall mean securities that are (i) direct
obligations of the United States of America for the payment of which its full
faith and credit is pledged or (ii) obligations of a Person controlled or
supervised by and acting as an agency or instrumentality of the United States of
America the payment of which is unconditionally guaranteed as a full faith and
credit obligation by the United States of America, which, in either case under
clauses (i) or (ii), are not callable or prepayable at the option of the issuer
thereof, and shall also include a depository receipt issued by a bank or trust
company as custodian with respect to any such U.S. Government Obligation or a
specific payment of interest on or principal of any such U.S. Government
Obligation held by such custodian for the account of the holder of a depository
receipt, provided that (except as required by law) such custodian is not
authorized to make any deduction with respect to the amount payable to the
holder of such depository receipt from any amount received by the custodian in
respect of the U.S. Government Obligation or the specific payment of interest on
or principal of the U.S. Government Obligation evidenced by such depository
receipt.

ARTICLE II

SECURITIES

SECTION 2.1 Forms Generally.

The Securities and the Debenture Trustee’s certificate of authentication shall
be substantially in the form of Exhibit A hereto, the terms of which are
incorporated in and made a part of this Indenture. The Securities may have
notations, legends or endorsements required by law, stock exchange rule,
agreements to which the Corporation is subject or usage. Each Security shall be
dated the date of its authentication.

SECTION 2.2 Title and Terms.

The Securities shall be known and designated as the “7 3/4% Junior Subordinated
Deferrable Interest Debentures Due 2031” of the Corporation. Their final
Maturity Date shall be December 15, 2031. The Securities are not savings
accounts or deposits and are not insured by the Federal Deposit Insurance
Corporation or any other government agency.

SECTION 2.3 Denominations.

The Securities shall be issuable only in registered form without coupons and
only in denominations of $25 and any integral multiple thereof.

 

10



--------------------------------------------------------------------------------

SECTION 2.4 Execution and Authentication.

An Officer shall sign the Securities on behalf of the Corporation by manual or
facsimile signature and the Secretary or one of the Assistant Secretaries of the
Corporation shall attest to such signature. If an Officer whose signature is on
a Security no longer holds that office at the time the Security is
authenticated, the Security shall nevertheless be valid.

A Security shall not be valid until authenticated by the manual signature of the
Debenture Trustee. The signature of the Debenture Trustee shall be conclusive
evidence that the Security has been authenticated under this Indenture.

The Debenture Trustee shall, upon a Corporation Order, authenticate for original
issue up to, and the aggregate principal amount of Securities outstanding at any
time may not exceed, $180,412,375 aggregate principal amount of the Securities
(or up to $206,185,575 if the underwriters purchase additional preferred
securities of VNB Capital Trust I as they are entitled to purchase pursuant to
an overallotment option), except as provided in Section 2.10.

SECTION 2.5 Form and Payment.

Except as provided in Section 2.7, the Securities shall be issued as a Global
Security. If any Securities are not issued as a Global Security, those
Securities shall be issued in fully registered certificated form without
interest coupons. Principal of the Securities issued in certificated form will
be payable, the transfer of such Securities will be registerable and such
Securities will be exchangeable for Securities bearing identical terms and
provisions, at the office or agency of the Corporation maintained for such
purpose under Section 3.2. Payments of interest may be made at the option of the
Corporation (i) by check mailed to the holder of record on the record date at
such address as shall appear in the Security Register, or (ii) by transfer to an
account maintained by the Person entitled thereto, provided that proper transfer
instructions have been received in writing by the relevant record date.
Notwithstanding the foregoing, so long as the holder of any Securities is the
Property Trustee, the payment of the principal of and interest (including
Compounded Interest and Additional Sums, if any) on such Securities held by the
Property Trustee will be made at such place and to such account as may be
designated by the Property Trustee.

SECTION 2.6 Legends.

Except as otherwise determined by the Corporation in accordance with applicable
law, each Security shall bear legends in substantially the form set forth on
Exhibit A hereto.

SECTION 2.7 Global Security.

(a) In connection with a Dissolution Event,

 

11



--------------------------------------------------------------------------------

(i) if any Preferred Securities are held in book-entry form (“Book-Entry
Preferred Securities”), a Like Amount of Definitive Securities shall be
presented to the Debenture Trustee (if an arrangement with the Depositary has
been maintained) by the Property Trustee in exchange for one or more Global
Securities (as may be required pursuant to Section 2.9), to be registered in the
name of the Depositary, or its nominee, and delivered by the Debenture Trustee
to the Depositary for crediting to the accounts of its participants pursuant to
the instructions of the Administrative Trustees; the Corporation upon any such
presentation shall execute one or more Global Securities in such aggregate
principal amount and deliver the same to the Debenture Trustee for
authentication and delivery in accordance with this Indenture; and payments on
the Securities issued as a Global Security will be made to the Depositary; and

(ii) if any Preferred Securities are held in certificated form, the related
Definitive Securities may be presented to the Debenture Trustee, by the Property
Trustee and any Preferred Security certificates which represent Preferred
Securities other than Book-Entry Preferred Securities (“Non Book-Entry Preferred
Securities”) will be deemed to represent beneficial interests in Securities
presented to the Debenture Trustee by the Property Trustee having an aggregate
principal amount equal to the aggregate liquidation amount of the Non Book-Entry
Preferred Securities until such Preferred Security certificates are presented to
the Security Registrar for transfer or reissuance, at which time such Preferred
Security certificates will be canceled, and a Security in a Like Amount,
registered in the name of the holder of the Preferred Security certificate or
the transferee of the holder of such Preferred Security certificate, as the case
may be, will be executed by the Corporation and delivered to the Debenture
Trustee for authentication and delivery in accordance with this Indenture; and
upon the issuance of such Securities, Securities with an equivalent aggregate
principal amount that were presented by the Property Trustee to the Debenture
Trustee will be canceled.

(b) The Global Securities shall represent the aggregate amount of outstanding
Securities from time to time endorsed thereon; provided, however, that the
aggregate principal amount of outstanding Securities represented thereby may
from time to time be reduced or increased, as appropriate, to reflect exchanges
and prepayments. Any endorsement of a Global Security to reflect the amount of
any increase or decrease in the aggregate principal amount of outstanding
Securities represented thereby shall be made by the Debenture Trustee, in
accordance with instructions given by the Corporation as required by this
Section 2.7.

(c) The Global Securities may be transferred, in whole but not in part, only to
the Depositary, to another nominee of the Depositary, or to a successor
Depositary selected or approved by the Corporation or to a nominee of such
successor Depositary.

(d) If at any time the Depositary notifies the Corporation that it is unwilling
or unable to continue as Depositary or the Depositary has ceased to be a
clearing agency registered under the Exchange Act, and, in each case, a
successor Depositary is not appointed by the Corporation within 90 days after
the Corporation receives such notice or becomes aware of such condition, as the
case may be, the Corporation will execute, and the Debenture Trustee, upon
receipt of a Corporation Order, will authenticate and make available for
delivery the Definitive Securities, in authorized denominations, and in an
aggregate principal amount equal to the

 

12



--------------------------------------------------------------------------------

principal amount of the Global Security, in exchange for such Global Security.
If there is a Default or an Event of Default, the Depositary shall have the
right to exchange the Global Securities for Definitive Securities. In addition,
the Corporation may at any time determine that the Securities shall no longer be
represented by a Global Security. In the event of such Default, Event of Default
or such a determination, the Corporation shall execute, and subject to
Section 2.9, the Debenture Trustee, upon receipt of an Officers’ Certificate
evidencing such determination by the Corporation and a Corporation Order, will
authenticate and make available for delivery the Definitive Securities, in
authorized denominations, and in an aggregate principal amount equal to the
principal amount of the Global Security, in exchange for such Global Security.
Upon the exchange of the Global Security for such Definitive Securities, in
authorized denominations, the Global Security shall be canceled by the Debenture
Trustee. Such Definitive Securities issued in exchange for the Global Security
shall be registered in such names and in such authorized denominations as the
Depositary, pursuant to instructions from its direct or indirect participants or
otherwise, shall instruct the Debenture Trustee. The Debenture Trustee shall
deliver such Definitive Securities to the Depositary for delivery to the Persons
in whose names such Definitive Securities are so registered.

SECTION 2.8 Interest.

(a) Each Security will bear interest, at the rate of 7 3/4% per annum (the
“Coupon Rate”), from the most recent date to which interest has been paid or
duly provided for or, if no interest has been paid or duly provided for, from
November 7, 2001, until the principal thereof becomes due and payable, and at
the Coupon Rate on any overdue principal and (to the extent that payment of such
interest is enforceable under applicable law) on any overdue installment of
interest, compounded quarterly, payable (subject to the provisions of Article
XVI) quarterly in arrears on March 15, June 15, September 15 and December 15 of
each year, commencing December 15, 2001 (each, an “Interest Payment Date”), to
the Person in whose name such Security or any predecessor Security is registered
at the close of business on the regular record date for such interest
installment, which shall be the 1st day of the month in which the relevant
Interest Payment Date falls, except that interest payable on the Maturity Date
of the principal of the Securities shall be paid to the Person to whom principal
is paid.

(b) The amount of interest payable on the Securities shall be computed on the
basis of a 360-day year of twelve 30-day months. Interest payable for any period
shorter than a full quarterly period will be computed on the basis of a 30-day
month and, for periods of less than a month, the actual number of days elapsed
per 30-day month.

(c) During such time as the Property Trustee is the holder of any Securities,
after taking into account all payments made under Section 3.9, the Corporation
shall pay any additional amounts on the Securities as may be necessary in order
that the amount of Distributions then due and payable by the Trust on the
outstanding Trust Securities shall not be reduced as a result of any additional
taxes, duties and other governmental charges to which the Trust has become
subject as a result of a Tax Event (“Additional Sums”).

 

13



--------------------------------------------------------------------------------

SECTION 2.9 Registration, Transfer and Exchange.

(a) The Corporation shall cause to be kept at the Corporate Trust Office of the
Debenture Trustee a register in which, subject to such reasonable regulations as
it may prescribe, the Corporation shall provide for the registration of
Securities and transfer of Securities. Such register is herein sometimes
referred to as the “Security Register.” The Debenture Trustee is hereby
appointed “Securities Registrar” for the purpose of registering Securities and
transfers of Securities as herein provided.

(b) The Securities will be issued and may be transferred only in denominations
having an aggregate principal amount of not less than $25 and in multiples of
$25 in excess thereof.

(c) At the option of the holder, Securities may be exchanged for other
Securities of any authorized denomination of a like aggregate principal amount
upon surrender of the Securities to be exchanged at the office or agency of the
Corporation designated for such purpose pursuant to Section 3.2. To permit
registrations of transfers, the Corporation shall execute and the Debenture
Trustee shall authenticate Definitive Securities and Global Securities at the
request of the Security Registrar. All Definitive Securities and Global
Securities issued upon any registration of transfer of Definitive Securities or
Global Securities shall be the valid obligations of the Corporation, evidencing
the same debt, and entitled to the same benefits under this Indenture, as the
Definitive Securities or Global Securities surrendered upon such registration of
transfer.

Every Security presented or surrendered for registration of transfer or exchange
shall (if so required by the Corporation or the Securities Registrar) be duly
endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Corporation and the Securities Registrar, duly executed by
the holder thereof or his attorney duly authorized in writing. No service charge
shall be made to a holder for any registration of transfer, but the Corporation
may require payment of a sum sufficient to cover any transfer tax or similar
governmental charge payable in connection therewith. The Corporation shall not
be required to: (i) issue or register the transfer of Securities during a period
beginning at the opening of business 15 days before the day of mailing of a
notice of prepayment or any notice of selection of Securities for prepayment
under Article XIV hereof and ending at the close of business on the day of such
mailing; or (ii) register the transfer of any Security so selected for
prepayment in whole or in part, except the nonprepaid portion of any Security
being prepaid in part.

Prior to due presentment for the registration of a transfer of any Security, the
Debenture Trustee, the Corporation and any agent of the Debenture Trustee or the
Corporation may deem and treat the Person in whose name any Security is
registered as the absolute owner of such Security for the purpose of receiving
payment of principal of and interest on such Securities, and none of the
Debenture Trustee, the Corporation or any agents of the Debenture Trustee or the
Corporation shall be affected by notice to the contrary.

 

14



--------------------------------------------------------------------------------

SECTION 2.10 Replacement Securities.

If any mutilated Security is surrendered to the Debenture Trustee, or the
Corporation and the Debenture Trustee receive evidence to their satisfaction of
the destruction, loss or theft of any Security, the Corporation shall issue and
the Debenture Trustee shall authenticate a replacement Security if the Debenture
Trustee’s requirements for replacements of Securities are met. An indemnity bond
must be supplied by the holder that is sufficient in the judgment of the
Debenture Trustee and the Corporation to protect the Corporation, the Debenture
Trustee, any agent thereof or any Authenticating Agent from any loss that any of
them may suffer if a Security is replaced. The Corporation or the Debenture
Trustee may charge for its expenses, including, without limitation, applicable
taxes and governmental charges, in replacing a Security.

Every replacement Security is an obligation of the Corporation and shall be
entitled to all of the benefits of this Indenture equally and proportionately
with all other Securities duly issued hereunder. All Securities shall be held
and owned upon the express condition that, to the extent permitted by applicable
law, the foregoing provisions are exclusive with the replacement of the
mutilated, destroyed, lost or stolen Securities and shall preclude any other
rights or remedies notwithstanding any law or statute existing or hereafter
enacted to the contrary with respect to the replacement of negotiable
instruments or other securities without their surrender.

SECTION 2.11 Temporary Securities.

Pending the preparation of Definitive Securities, the Corporation may execute,
and upon Corporation Order the Debenture Trustee shall authenticate and make
available for delivery, temporary Securities that are printed, lithographed,
typewritten, mimeographed or otherwise reproduced, in any authorized
denomination, substantially in the form of the Definitive Securities in lieu of
which they are issued and with such appropriate insertions, omissions,
substitutions and other variations as the Officers executing such Securities may
determine, as conclusively evidenced by their execution of such Securities. If
temporary Securities are issued, the Corporation shall cause Definitive
Securities to be prepared without unreasonable delay. The Definitive Securities
shall be printed, lithographed or engraved, or provided by any combination
thereof, or in any other manner permitted by the rules and regulations of any
applicable securities exchange, all as determined by the Officers executing such
Definitive Securities. After the preparation of Definitive Securities, the
temporary Securities shall be exchangeable for Definitive Securities upon
surrender of the temporary Securities at the office or agency maintained by the
Corporation for such purpose pursuant to Section 3.2 hereof, without charge to
the holder thereof. Upon surrender for cancellation of any one or more temporary
Securities, the Corporation shall execute, and the Debenture Trustee shall
authenticate and make available for delivery, in exchange therefor the same
aggregate principal amount of Definitive Securities of authorized denominations.
Until so exchanged, the temporary Securities shall in all respects be entitled
to the same benefits under this Indenture as Definitive Securities.

 

15



--------------------------------------------------------------------------------

SECTION 2.12 Cancellation.

The Corporation at any time may deliver Securities to the Debenture Trustee for
cancellation. The Debenture Trustee and no one else shall cancel all Securities
surrendered for registration of transfer, exchange, payment, replacement or
cancellation and shall return such canceled Securities to the Corporation. The
Corporation may not issue new Securities to replace Securities that have been
prepaid or paid or that have been delivered to the Debenture Trustee for
cancellation, except as expressly permitted by this Indenture.

SECTION 2.13 Defaulted Interest.

Any interest on any Security that is payable, but is not punctually paid or duly
provided for, on any Interest Payment Date (herein called “Defaulted Interest”)
shall forthwith cease to be payable to the holder on the relevant regular record
date by virtue of having been such holder; and such Defaulted Interest shall be
paid by the Corporation, at its election, as provided in clause (a) or clause
(b) below:

(a) The Corporation may make payment of any Defaulted Interest on Securities to
the Persons in whose names such Securities (or their respective Predecessor
Securities) are registered at the close of business on a special record date for
the payment of such Defaulted Interest, which shall be fixed in the following
manner: the Corporation shall notify the Debenture Trustee in writing of the
amount of Defaulted Interest proposed to be paid on each such Security and the
date of the proposed payment, and at the same time the Corporation shall deposit
with the Debenture Trustee an amount of money equal to the aggregate amount
proposed to be paid in respect of such Defaulted Interest or shall make
arrangements satisfactory to the Debenture Trustee for such deposit prior to the
date of the proposed payment, such money when deposited to be held in trust for
the benefit of the Persons entitled to such Defaulted Interest as in this clause
provided. Thereupon, the Debenture Trustee shall fix a special record date for
the payment of such Defaulted Interest which shall not be more than 15 nor less
than 10 days prior to the date of the proposed payment and not less than 10 days
after the receipt by the Debenture Trustee of the notice of the proposed
payment. The Debenture Trustee shall promptly notify the Corporation of such
special record date and, in the name and at the expense of the Corporation,
shall cause notice of the proposed payment of such Defaulted Interest and the
special record date therefor to be mailed, first class postage prepaid, to each
Securityholder at his or her address as it appears in the Security Register, not
less than 10 days prior to such special record date. Notice of the proposed
payment of such Defaulted Interest and the special record date therefor having
been mailed as aforesaid, such Defaulted Interest shall be paid to the Persons
in whose names such Securities (or their respective Predecessor Securities) are
registered on such special record date and shall be no longer payable pursuant
to the following clause (b).

(b) The Corporation may make payment of any Defaulted Interest on any Securities
in any other lawful manner not inconsistent with the requirements of any
securities exchange on which such Securities may be listed, and upon such notice
as may be required by such exchange, if, after notice given by the Corporation
to the Debenture Trustee of the proposed payment pursuant to this clause, such
manner of payment shall be deemed practicable by the Debenture Trustee.

 

16



--------------------------------------------------------------------------------

(c) Any interest on any Security which is extended pursuant to Article XVI shall
not be Defaulted Interest for purposes of this Section 2.13.

SECTION 2.14 CUSIP Numbers.

The Corporation in issuing the Securities may use “CUSIP” numbers (if then
generally in use), and, if so, the Debenture Trustee shall use “CUSIP” numbers
in notices of prepayment as a convenience to Securityholders; provided, however,
that any such notice may state that no representation is made as to the
correctness of such numbers either as printed on the Securities or as contained
in any notice of a prepayment and that reliance may be placed only on the other
identification numbers printed on the Securities, and any such prepayment shall
not be affected by any defect in or omission of such numbers. The Corporation
will promptly notify the Debenture Trustee of any change in the CUSIP numbers.

SECTION 2.15 Right of Set-Off.

Notwithstanding anything to the contrary in this Indenture, the Corporation
shall have the right to set off any payment it is otherwise required to make in
respect of any Security to the extent the Corporation has theretofore made, or
is concurrently on the date of such payment making, a payment under the
Preferred Securities Guarantee or Common Securities Guarantee relating to such
Security or under Section 5.4 of this Indenture.

SECTION 2.16 Agreed Tax Treatment.

Each Security issued hereunder shall provide that each of the Corporation and,
by its acceptance of a Security or a beneficial interest therein, the holder of,
and any Person that acquires a beneficial interest in, such Security intends
that such Security constitutes indebtedness and agrees to treat such Security as
indebtedness for United States federal, local and state tax purposes.

ARTICLE III

PARTICULAR COVENANTS OF THE CORPORATION

SECTION 3.1 Payment of Principal and Interest.

The Corporation covenants and agrees for the benefit of the holders of the
Securities that it will duly and punctually pay or cause to be paid the
principal of and interest on the Securities at the place, at the respective
times and in the manner provided herein. The Corporation further covenants to
pay any and all amounts due in respect of the Securities, including, without
limitation, Additional Sums, as may be required pursuant to Section 2.8(c), and
Compounded Interest, as may be required pursuant to Section 16.1.

 

17



--------------------------------------------------------------------------------

SECTION 3.2 Offices for Notices and Payments, etc.

So long as any of the Securities remain outstanding, the Corporation will
maintain in the Borough of Manhattan, The City of New York an office or agency
where the Securities may be presented for payment, an office or agency where the
Securities may be presented for registration of transfer and for exchange as in
this Indenture provided and an office or agency where notices and demands to or
upon the Corporation in respect of the Securities or this Indenture may be
served. The Corporation will give to the Debenture Trustee written notice of the
location of any such office or agency and of any change of location thereof.
Until otherwise designated from time to time by the Corporation in a notice to
the Debenture Trustee, any such office or agency for all of the above purposes
shall be the Principal Office of the Debenture Trustee. In case the Corporation
shall fail to maintain any such office or agency in the Borough of Manhattan,
The City of New York or shall fail to give such notice of the location or of any
change in the location thereof, presentations and demands may be made and
notices may be served at the Principal Office of the Debenture Trustee.

In addition to any such office or agency, the Corporation may from time to time
designate one or more offices or agencies outside the Borough of Manhattan, The
City of New York where the Securities may be presented for payment, for
registration of transfer and for exchange and where notices and demands to or
upon the Corporation in respect of the Securities or this Indenture may be
served in the manner provided in this Indenture, and the Corporation may from
time to time rescind such designation, as the Corporation may deem desirable or
expedient; provided, however, that no such designation or rescission shall in
any manner relieve the Corporation of its obligation to maintain any such office
or agency in the Borough of Manhattan, The City of New York for the purposes
above mentioned. The Corporation will give to the Debenture Trustee prompt
written notice of any such designation or rescission thereof.

SECTION 3.3 Appointments to Fill Vacancies in Debenture Trustee’s Office.

The Corporation, whenever necessary to avoid or fill a vacancy in the office of
Debenture Trustee, will appoint, in the manner provided in Section 6.10, a
successor Debenture Trustee, so that there shall at all times be a Debenture
Trustee hereunder.

SECTION 3.4 Provision as to Paying Agent.

(a) If the Corporation shall appoint a paying agent other than the Debenture
Trustee with respect to the Securities, it will cause such paying agent to
execute and deliver to the Debenture Trustee an instrument in which such agent
shall agree with the Debenture Trustee, subject to the provisions of this
Section 3.4,

 

18



--------------------------------------------------------------------------------

(i) that it will hold all sums held by it as such agent for the payment of the
principal of, or interest (including Additional Sums and Compounded Interest, if
any) on, the Securities (whether such sums have been paid to it by the
Corporation or by any other obligor on the Securities) in trust for the benefit
of the holders of the Securities; and

(ii) that it will give the Debenture Trustee notice of any failure by the
Corporation (or by any other obligor on the Securities) to make any payment of
the principal of, or interest (including Additional Sums and Compounded
Interest, if any) on, the Securities when the same shall be due and payable.

(iii) at any time during the continuance of any such default, upon the written
request of the Debenture Trustee, forthwith pay to the Debenture Trustee all
sums so held in trust by such paying agent; and

(iv) comply with the provisions of the Trust Indenture Act applicable to it as a
paying agent.

(b) Whenever the Corporation shall have one or more paying agents, it will, on
or before each due date of the principal of or interest on any Securities,
deposit with a paying agent a sum sufficient to pay the principal or interest
(including Additional Sums and Compounded Interest, if any) so becoming due,
such sum to be held in trust for the benefit of the Persons entitled to such
principal and or interest (including Additional Sums and Compounded Interest, if
any), and (unless such paying agent is the Debenture Trustee) the Corporation
will promptly notify the Debenture Trustee of its failure so to act.

(c) If the Corporation shall act as its own paying agent, it will, on or before
each due date of the principal of or interest (including Additional Sums and
Compounded Interest, if any) on the Securities, set aside, segregate and hold in
trust for the benefit of the holders of the Securities a sum sufficient to pay
such principal or interest (including Additional Sums and Compounded Interest,
if any) so becoming due and will notify the Debenture Trustee of any failure to
take such action and of any failure by the Corporation (or by any other obligor
under the Securities) to make any payment of the principal of or interest
(including Additional Sums and Compounded Interest, if any) on the Securities
when the same shall become due and payable.

(d) Anything in this Section 3.4 to the contrary notwithstanding, the
Corporation may, at any time, for the purpose of obtaining a satisfaction and
discharge with respect to the Securities hereunder, or for any other reason, pay
or cause to be paid to the Debenture Trustee all sums payable with respect to
the Securities, such sums to be held by the Debenture Trustee upon the trusts
herein contained.

(e) Anything in this Section 3.4 to the contrary notwithstanding, the agreement
to hold sums in trust as provided in this Section 3.4 is subject to Sections
11.3 and 11.4.

 

19



--------------------------------------------------------------------------------

SECTION 3.5 Certificate to Debenture Trustee.

The Corporation will deliver to the Debenture Trustee on or before 120 days
after the end of each fiscal year of the Corporation, commencing with the first
fiscal year ending after the date hereof, so long as Securities are outstanding
hereunder, an Officers’ Certificate, one of the signers of which shall be the
principal executive, principal financial or principal accounting officer of the
Corporation, stating that in the course of the performance by the signers of
their duties as officers of the Corporation they would normally have knowledge
of any Default by the Corporation in the performance of any covenants contained
herein, stating whether or not they have knowledge of any such Default and, if
so, specifying each such Default of which the signers have knowledge, the nature
thereof and the action, if any, the Corporation intends to undertake as a result
of such Default.

SECTION 3.6 Compliance with Consolidation Provisions.

The Corporation will not, while any of the Securities remain outstanding,
consolidate with, or merge into, or merge into itself, or sell or convey all or
substantially all of its property to any other Person unless the provisions of
Article X hereof are complied with.

SECTION 3.7 Limitation on Dividends.

The Corporation will not and will not permit any subsidiary of the Corporation
to (i) declare or pay any dividends or distributions on, or redeem, purchase,
acquire, or make a liquidation payment with respect to, any of the Corporation’s
capital stock, (ii) make any payment of principal of or interest, if any, on, or
repay, repurchase or redeem any debt securities of the Corporation (including
Other Debentures) that rank pari passu with or junior in right of payment to the
Securities or (iii) make any guarantee payments with respect to any guarantee by
the Corporation of the debt securities of any Subsidiary of the Corporation
(including Other Guarantees) if such guarantee ranks pari passu with or junior
in right of payment to the Securities (other than (a) dividends or distributions
in shares of, or options, warrants or rights to subscribe for or purchase shares
of, Common Stock, (b) any declaration of a dividend in connection with the
implementation of a stockholders’ rights plan, or the issuance of stock under
any such plan in the future, or the redemption or repurchase of any such rights
pursuant thereto, (c) payments under the Preferred Securities Guarantee or
Common Securities Guarantee, as defined in the Indenture, (d) as a result of a
reclassification of the Corporation’s capital stock or the exchange or
conversion of one class or series of the Corporation’s capital stock for another
class or series of the Corporation’s capital stock, (e) the purchase of
fractional interests in shares of the Corporation’s capital stock pursuant to
the conversion or exchange provisions of such capital stock or the security
being converted or exchanged and (f) purchases of Common Stock related to the
issuance of Common Stock or rights under any of the Corporation’s benefit or
compensation plans for its directors, officers or employees or any of the
Corporation’s dividend reinvestment plans), if at such time (1) there shall have
occurred any event of which the Corporation has actual knowledge that (a) is a
Default or an Event of Default and (b) in respect of which the Corporation shall
not have taken reasonable steps to cure, (2) such Securities are held by the
Property Trustee of VNB Capital Trust I and the Corporation shall be in default
with

 

20



--------------------------------------------------------------------------------

respect to its payment of any obligations under the Preferred Securities
Guarantee or Common Securities Guarantee or (3) the Corporation shall have given
notice of its election to exercise its right to commence an Extended Interest
Payment Period and shall not have rescinded such notice, and such Extended
Interest Payment Period or any extension thereof shall have commenced and be
continuing.

SECTION 3.8 Covenants as to VNB Capital Trust I.

In the event Securities are issued to the Trust or a trustee of such Trust in
connection with the issuance of Trust Securities by the Trust, for so long as
such Trust Securities remain outstanding, the Corporation (i) will maintain 100%
direct or indirect ownership of the Common Securities of the Trust; provided,
however, that any successor of the Corporation, permitted pursuant to Article X,
may succeed to the Corporation’s ownership of such Common Securities, (ii) will
use its best efforts to cause the Trust (a) to remain a business trust, except
in connection with a distribution of Securities to the holders of Trust
Securities in liquidation of the Trust, the redemption of all of the Trust
Securities of the Trust, or certain mergers, consolidations or amalgamations,
each as permitted by the Declaration, and (b) to otherwise continue to be
classified as a grantor trust and not an association taxable as a corporation
for United States federal income tax purposes, (iii) will use its best efforts
to cause each holder of the Trust Securities to be treated as owning an
undivided beneficial interest in the Securities and (iv) will not cause, as
sponsor of the Trust, or permit, as holder of the Common Securities, the
dissolution, winding-up or liquidation of the Trust, except as provided in the
Declaration.

SECTION 3.9 Payment of Expenses.

In connection with the offering, sale and issuance of the Securities to the
Trust and in connection with the sale of the Trust Securities by the Trust, the
Corporation, in its capacity as borrower with respect to the Securities, shall:

(a) pay all costs and expenses relating to the offering, sale and issuance of
the Securities and compensation of the Debenture Trustee in accordance with the
provisions of Section 6.6;

(b) pay all costs and expenses of the Trust, including, but not limited to,
costs and expenses relating to the organization of the Trust, the offering, sale
and issuance of the Trust Securities (including commissions payable to the
underwriters pursuant to the Underwriting Agreement in connection therewith),
the fees and expenses of the Property Trustee and the Delaware Trustee, the
costs and expenses relating to the operation of the Trust, including without
limitation, costs and expenses of accountants, attorneys, statistical or
bookkeeping services, expenses for printing and engraving and computing or
accounting equipment, paying agent(s), registrar(s), transfer agent(s),
duplicating, travel and telephone and other telecommunications expenses and
costs and expenses incurred in connection with the acquisition, financing, and
disposition of assets of the Trust;

 

21



--------------------------------------------------------------------------------

(c) be primarily and fully liable for any indemnification obligations arising
with respect to the Declaration;

(d) pay any and all taxes (other than United States withholding taxes
attributable to the Trust or its assets) and all liabilities, costs and expenses
with respect to such taxes of the Trust; and

(e) pay all other fees, expenses, debts and obligations (other than in respect
of the Trust Securities) related to the Trust.

SECTION 3.10 Payment Upon Resignation or Removal.

Upon termination of this Indenture or the removal or resignation of the
Debenture Trustee, unless otherwise stated, the Corporation shall pay to the
Debenture Trustee all amounts accrued and owing to the Debenture Trustee to the
date of such termination, removal or resignation. Upon termination of the
Declaration or the removal or resignation of the Delaware Trustee or the
Property Trustee, as the case may be, pursuant to Section 5.6 of the
Declaration, the Corporation shall pay to the Delaware Trustee or the Property
Trustee, as the case may be, all amounts accrued and owing to such trustee(s) to
the date of such termination, removal or resignation.

ARTICLE IV

LIST OF SECURITYHOLDERS AND REPORTS BY THE CORPORATION

AND THE DEBENTURE TRUSTEE

SECTION 4.1 List of Securityholders.

The Corporation covenants and agrees that it will furnish or cause to be
furnished to the Debenture Trustee:

(a) on a quarterly basis on each regular record date for the Securities, a list,
in such form as the Debenture Trustee may reasonably require, of the names and
addresses of the Securityholders as of such record date; and

(b) at such other times as the Debenture Trustee may request in writing, within
30 days after the receipt by the Corporation of any such request, a list of
similar form and content as of a date not more than 15 days prior to the time
such list is furnished,

except that, no such lists need be furnished so long as the Debenture Trustee is
in possession thereof by reason of its acting as Security Registrar.

 

22



--------------------------------------------------------------------------------

SECTION 4.2 Preservation and Disclosure of List.

(a) The Debenture Trustee shall preserve, in as current a form as is reasonably
practicable, all information as to the names and addresses of the holders of the
Securities (1) contained in the most recent list furnished to it as provided in
Section 4.1 or (2) received by it in the capacity of Security Registrar (if so
acting) hereunder. The Debenture Trustee may destroy any list furnished to it as
provided in Section 4.1 upon receipt of a new list so furnished.

(b) The rights of Securityholders to communicate with other Securityholders with
respect to their rights under this Indenture or under the Securities, and the
corresponding rights and privileges of the Debenture Trustee shall be as
provided in the Trust Indenture Act.

(c) Every holder of Securities, by receiving and holding the same, agrees with
the Corporation and the Debenture Trustee that neither the Corporation or the
Trustee nor any agent of either of them shall be held accountable by reason of
the disclosure of information as to names and address of the holders made
pursuant to the Trust Indenture Act.

SECTION 4.3 Reports by the Corporation.

(a) The Corporation covenants and agrees to file with the Debenture Trustee,
within 15 days after the date on which the Corporation is required to file the
same with the Commission, copies of the annual reports and of the information,
documents and other reports (or copies of such portions of any of the foregoing
as said Commission may from time to time by rules and regulations prescribe)
which the Corporation may be required to file with the Commission pursuant to
Section 13 or Section 15(d) of the Exchange Act; or, if the Corporation is not
required to file information, documents or reports pursuant to either of such
sections, then to provide to the Debenture Trustee, such of the supplementary
and periodic information, documents and reports which would have been required
pursuant to Section 13 of the Exchange Act in respect of a security listed and
registered on a national securities exchange as may be prescribed from time to
time in such rules and regulations. The Corporation also covenants and agrees to
comply with the provisions of Section 314(a) of the Trust Indenture Act.

(b) The Corporation covenants and agrees to file with the Debenture Trustee and
the Commission, in accordance with the rules and regulations prescribed from
time to time by said Commission, such additional information, documents and
reports with respect to compliance by the Corporation with the conditions and
covenants provided for in this Indenture as may be required from time to time by
such rules and regulations.

(c) The Corporation covenants and agrees to transmit by mail to all holders of
Securities, as the names and addresses of such holders appear upon the Security
Register, within 30 days after the filing thereof with the Debenture Trustee,
such summaries of any information, documents and reports required to be filed by
the Corporation pursuant to subsections (a) and (b) of this Section 4.3 as may
be required by rules and regulations prescribed from time to time by the
Commission.

 

23



--------------------------------------------------------------------------------

(d) Delivery of such reports, information and documents to the Debenture Trustee
is for informational purposes only and the Debenture Trustee’s receipt of such
shall not constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Corporation’s
compliance with any of its covenants hereunder (as to which the Debenture
Trustee is entitled to rely exclusively on Officers’ Certificates).

SECTION 4.4 Reports by the Debenture Trustee.

(a) The Debenture Trustee shall transmit to Securityholders such reports
concerning the Debenture Trustee and its actions under this Indenture as may be
required pursuant to the Trust Indenture Act at the times and in the manner
provided pursuant thereto. If required by Section 313(a) of the Trust Indenture
Act, the Debenture Trustee shall, by June 14 of each year, commencing June 14,
2002, deliver to Securityholders a brief report, dated as of May 15 of each year
which complies with the provisions of such Section 313(a).

(b) A copy of each such report shall, at the time of such transmission to
Securityholders, be filed by the Debenture Trustee with each stock exchange, if
any, upon which the Securities are listed, with the Commission and with the
Corporation. The Corporation will promptly notify the Debenture Trustee when the
Securities are listed on any stock exchange or any delisting thereof.

ARTICLE V

REMEDIES OF THE DEBENTURE TRUSTEE AND SECURITYHOLDERS

UPON EVENT OF DEFAULT

SECTION 5.1 Events of Default.

One or more of the following events of default shall constitute an Event of
Default hereunder (whatever the reason for such Event of Default and whether it
shall be voluntary or involuntary or be effected by operation of law or pursuant
to any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body):

(a) default in the payment of any interest (including Compounded Interest and
Additional Sums, if any) on the Securities or any Other Debentures (with respect
to any default on such Other Debentures about which a Responsible Officer of the
Debenture Trustee has actual knowledge) when due, and continuance of such
default for a period of 30 days; provided, however, that a valid extension of an
interest payment period by the Corporation in accordance with the terms hereof
or thereof shall not constitute a default in the payment of interest for this
purpose; or

 

24



--------------------------------------------------------------------------------

(b) default in the payment of any principal of the Securities or any Other
Debentures (with respect to any default on such Other Debentures about which a
Responsible Officer of the Debenture Trustee has actual knowledge) when due,
whether at maturity, upon prepayment, by declaration of acceleration of maturity
or otherwise; or

(c) default in the performance, or breach, of any covenant or warranty of the
Corporation in this Indenture (other than a covenant or warranty a default in
whose performance or whose breach is elsewhere in this Section specifically
dealt with), and continuance of such default or breach for a period of 90 days
after there has been given, by registered or certified mail, to the Corporation
by the Debenture Trustee or to the Corporation and the Debenture Trustee by the
holders of at least 25% in aggregate principal amount of the outstanding
Securities a written notice specifying such default or breach and requiring it
to be remedied and stating that such notice is a “Notice of Default” hereunder;
or

(d) a court having jurisdiction in the premises shall enter a decree or order
for relief in respect of the Corporation in an involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of the Corporation or for any substantial
part of its property, or ordering the winding-up or liquidation of its affairs
and such decree or order shall remain unstayed and in effect for a period of 90
consecutive days; or

(e) the Corporation shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, shall
consent to the entry of an order for relief in an involuntary case under any
such law, or shall consent to the appointment of or taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator (or other
similar official) of the Corporation or of any substantial part of its property,
or shall make any general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due.

If an Event of Default with respect to Securities at the time outstanding occurs
and is continuing, then in every such case the Debenture Trustee or the holders
of not less than 25% in aggregate principal amount of the Securities then
outstanding may declare the principal amount of all Securities to be due and
payable immediately, by a notice in writing to the Corporation (and to the
Debenture Trustee if given by the holders of the outstanding Securities),
provided that, if, upon an Event of Default, the Debenture Trustee or the
holders of not less than 25% in principal amount of the Securities then
outstanding fail to declare the principal amount of all the Securities to be due
and immediately payable, the holders of at least 25% in aggregate liquidation
amount of the Preferred Securities then outstanding shall have such right by a
notice in writing to the Corporation and the Debenture Trustee; and upon any
such declaration the same shall become immediately due and payable.

The foregoing provisions, however, are subject to the condition that if, at any
time after the principal of the Securities shall have been so declared due and
payable, and before any judgment or decree for the payment of the moneys due
shall have been obtained or entered as hereinafter provided, (i) the Corporation
shall pay or shall deposit with the Debenture Trustee a

25



--------------------------------------------------------------------------------

sum sufficient to pay (A) all matured installments of interest (including
Compounded Interest and Additional Sums, if any) on all the Securities and the
principal of any and all Securities which shall have become due otherwise than
by acceleration (with interest upon such principal, and, to the extent that
payment of such interest is enforceable under applicable law, on overdue
installments of interest, at the same rate as the rate of interest specified in
the Securities to the date of such payment or deposit) and (B) such amount as
shall be sufficient to cover compensation due to the Debenture Trustee and each
predecessor Debenture Trustee, their respective agents, attorneys and counsel,
pursuant to Section 6.6, and (ii) any and all Events of Default under the
Indenture, other than the non-payment of the principal of the Securities which
shall have become due solely by such declaration of acceleration, shall have
been cured, waived or otherwise remedied as provided herein, then, in every such
case, the holders of a majority in aggregate principal amount of the Securities
then outstanding, by written notice to the Corporation and to the Debenture
Trustee, may rescind and annul such declaration and its consequences, but no
such waiver or rescission and annulment shall extend to or shall affect any
subsequent default or shall impair any right consequent thereon. If the holders
of at least a majority in aggregate principal amount of the Securities then
outstanding fails to rescind and annul such declaration and its consequences,
the holders of a majority in aggregate liquidation amount of the Preferred
Securities then outstanding shall have such right by written notice to the
Corporation and the Debenture Trustee, subject to the satisfaction of the
conditions set forth in Clauses (i) and (ii) above of this paragraph.

In case the Debenture Trustee shall have proceeded to enforce any right under
this Indenture and such proceedings shall have been discontinued or abandoned
because of such rescission or annulment or for any other reason or shall have
been determined adversely to the Debenture Trustee, then and in every such case
the Corporation, the Debenture Trustee and the holders of the Securities and the
holders of the Preferred Securities shall be restored respectively to their
several positions and rights hereunder, and all rights, remedies and powers of
the Corporation, the Debenture Trustee and the holders of the Securities and the
holders of the Preferred Securities shall continue as though no such proceeding
had been taken.

SECTION 5.2 Payment of Securities on Default; Suit Therefor.

The Corporation covenants that (a) in case default shall be made in the payment
of any installment of interest (including Compounded Interest and Additional
Sums, if any) on any of the Securities as and when the same shall become due and
payable, and such default shall have continued for a period of 30 days, or
(b) in case default shall be made in the payment of the principal of any of the
Securities as and when the same shall have become due and payable, whether at
maturity of the Securities or upon prepayment or by declaration or otherwise,
then, upon demand of the Debenture Trustee, the Corporation will pay to the
Debenture Trustee, for the benefit of the holders of the Securities, the whole
amount that then shall have become due and payable on all such Securities for
principal or interest (including Compounded Interest and Additional Sums, if
any), with interest upon the overdue principal and (to the extent that payment
of such interest is enforceable under applicable law and, if the Securities are
held by the Trust or a trustee of such Trust, without duplication of any other
amounts paid by the Trust or a trustee in respect thereof) upon the overdue
installments of interest (including Compounded Interest and Additional Sums, if
any) at the rate borne by the Securities; and, in addition thereto,

 

26



--------------------------------------------------------------------------------

such further amount as shall be sufficient to cover the costs and expenses of
collection, including reasonable compensation to the Debenture Trustee, its
agents, attorneys and counsel, and any other amount due to the Debenture Trustee
pursuant to Section 6.6.

In case the Corporation shall fail forthwith to pay such amounts upon such
demand, the Debenture Trustee, in its own name and as trustee of an express
trust, shall be entitled and empowered to institute any actions or proceedings
at law or in equity for the collection of the sums so due and unpaid, and may
prosecute any such action or proceeding to judgment or final decree, and may
enforce any such judgment or final decree against the Corporation or any other
obligor on the Securities and collect in the manner provided by law out of the
property of the Corporation or any other obligor on the Securities, wherever
situated, the moneys adjudged or decreed to be payable.

In case there shall be pending proceedings for the bankruptcy or for the
reorganization of the Corporation or any other obligor on the Securities under
Title 11, United States Code, or any other applicable law, or in case a receiver
or trustee shall have been appointed for the property of the Corporation or such
other obligor, or in the case of any other similar judicial proceedings relative
to the Corporation or other obligor upon the Securities, or to the creditors or
property of the Corporation or such other obligor, the Debenture Trustee,
irrespective of whether the principal of the Securities shall then be due and
payable as therein expressed or by declaration or otherwise and irrespective of
whether the Debenture Trustee shall have made any demand pursuant to the
provisions of this Section 5.2, shall be entitled and empowered, by intervention
in such proceedings or otherwise, to file and prove a claim or claims for the
whole amount of principal and interest owing and unpaid in respect of the
Securities and, in case of any judicial proceedings, to file such proofs of
claim and other papers or documents as may be necessary or advisable in order to
have the claims of the Debenture Trustee (including any claim for amounts due to
the Debenture Trustee pursuant to Section 6.6) and of the Securityholders
allowed in such judicial proceedings relative to the Corporation or any other
obligor on the Securities, or to the creditors or property of the Corporation or
such other obligor, unless prohibited by applicable law and regulations, to vote
on behalf of the holders of the Securities in any election of a trustee or a
standby trustee in arrangement, reorganization, liquidation or other bankruptcy
or insolvency proceedings or person performing similar functions in comparable
proceedings, and to collect and receive any moneys or other property payable or
deliverable on any such claims, and to distribute the same after the deduction
of its charges and expenses; and any receiver, assignee or trustee in bankruptcy
or reorganization is hereby authorized by each of the Securityholders to make
such payments to the Debenture Trustee, and, in the event that the Debenture
Trustee shall consent to the making of such payments directly to the
Securityholders, to pay to the Debenture Trustee such amounts as shall be
sufficient to cover reasonable compensation to, and expenses of, the Debenture
Trustee, each predecessor Debenture Trustee and their respective agents,
attorneys and counsel, and all other amounts due to the Debenture Trustee
pursuant to Section 6.6.

Nothing herein contained shall be construed to authorize the Debenture Trustee
to authorize or consent to or accept or adopt on behalf of any Securityholder
any plan of reorganization, arrangement, adjustment or composition affecting the
Securities or the rights of any holder thereof or to authorize the Debenture
Trustee to vote in respect of the claim of any Securityholder in any such
proceeding.

 

27



--------------------------------------------------------------------------------

All rights of action and of asserting claims under this Indenture, or under any
of the Securities, may be enforced by the Debenture Trustee without the
possession of any of the Securities, or the production thereof on any trial or
other proceeding relative thereto, and any such suit or proceeding instituted by
the Debenture Trustee shall be brought in its own name as trustee of an express
trust, and any recovery of judgment shall be for the ratable benefit of the
holders of the Securities.

In any proceedings brought by the Debenture Trustee (and also any proceedings
involving the interpretation of any provision of this Indenture to which the
Debenture Trustee shall be a party), the Debenture Trustee shall be held to
represent all the holders of the Securities, and it shall not be necessary to
make any holders of the Securities parties to any such proceedings.

SECTION 5.3 Application of Moneys Collected by Debenture Trustee.

Any moneys collected by the Debenture Trustee shall be applied in the following
order, at the date or dates fixed by the Debenture Trustee for the distribution
of such moneys, upon presentation of the Securities in respect of which moneys
have been collected, and stamping thereon the payment, if only partially paid,
and upon surrender thereof if fully paid:

First: To the payment of costs and expenses of collection applicable to the
Securities and all other amounts due to the Debenture Trustee under Section 6.6;

Second: To the payment of all Senior Indebtedness of the Corporation if and to
the extent required by Article XV;

Third: To the payment of the amounts then due and unpaid upon Securities for
principal of and interest (including Compounded Interest and Additional Sums, if
any) on the Securities, in respect of which or for the benefit of which money
has been collected, ratably, without preference of priority of any kind,
according to the amounts due on such Securities for principal and interest,
respectively; and

Fourth: To the Corporation.

SECTION 5.4 Proceedings by Securityholders.

No holder of any Security shall have any right by virtue of or by availing of
any provision of this Indenture to institute any suit, action or proceeding in
equity or at law upon or under or with respect to this Indenture or for the
appointment of a receiver or trustee, or for any other remedy hereunder, unless
such holder previously shall have given to the Debenture Trustee

 

28



--------------------------------------------------------------------------------

written notice of an Event of Default and of the continuance thereof with
respect to the Securities specifying such Event of Default, as hereinbefore
provided, and unless also the holders of not less than 25% in aggregate
principal amount of the Securities then outstanding shall have made written
request upon the Debenture Trustee to institute such action, suit or proceeding
in its own name as Debenture Trustee hereunder and shall have offered to the
Debenture Trustee such reasonable indemnity as it may require against the costs,
expenses and liabilities to be incurred therein or thereby, and the Debenture
Trustee for 60 days after its receipt of such notice, request and offer of
indemnity shall have failed to institute any such action, suit or proceeding and
no direction inconsistent with such written request has been given to the
Debenture Trustee during such 60 day period by the holders of a majority in
aggregate principal amount of the Securities then outstanding, it being
understood and intended, and being expressly covenanted by the taker and holder
of every Security with every other taker and holder and the Debenture Trustee,
that no one or more holders of Securities shall have any right in any manner
whatever by virtue of or by availing itself of any provision of this Indenture
to affect, disturb or prejudice the rights of any other holder of Securities, or
to obtain or seek to obtain priority over or preference to any other such
holder, or to enforce any right under this Indenture, except in the manner
herein provided and for the equal, ratable and common benefit of all holders of
Securities.

Notwithstanding any other provisions in this Indenture, however, the right of
any holder of any Security to receive payment of the principal of and interest
on (including Compounded Interest and Additional Sums, if any) on such Security,
on or after the same shall have become due and payable, or to institute suit for
the enforcement of any such payment is absolute and unconditional and shall not
be impaired or affected without the consent of such holder. For the protection
and enforcement of the provisions of this Section, each and every Securityholder
and the Debenture Trustee shall be entitled to such relief as can be given
either at law or in equity.

The Corporation and the Debenture Trustee acknowledge that pursuant to the
Declaration, the holders of Preferred Securities are entitled, in the
circumstances and subject to the limitations set forth therein, to commence a
Direct Action (as defined therein) with respect to any Event of Default referred
to in clause (a) or (b) of Section 5.1.

SECTION 5.5 Proceedings by Debenture Trustee.

In case an Event of Default occurs with respect to Securities and is continuing,
the Debenture Trustee may in its discretion proceed to protect and enforce the
rights vested in it by this Indenture by such appropriate judicial proceedings
as the Debenture Trustee shall deem most effectual to protect and enforce any of
such rights, either by suit in equity or by action at law or by proceeding in
bankruptcy or otherwise, whether for the specific enforcement of any covenant or
agreement contained in this Indenture or in aid of the exercise of any power
granted in this Indenture, or to enforce any other legal or equitable right
vested in the Debenture Trustee by this Indenture or by law.

 

29



--------------------------------------------------------------------------------

SECTION 5.6 Remedies Cumulative and Continuing.

Except as otherwise provided in the last paragraph of Section 2.10 with respect
to replacement of mutilated, lost or stolen Securities, all powers and remedies
given by this Article V to the Debenture Trustee or to the Securityholders
shall, to the extent permitted by law, be deemed cumulative and not exclusive of
any other powers and remedies available to the Debenture Trustee or the holders
of the Securities, by judicial proceedings or otherwise, to enforce the
performance or observance of the covenants and agreements contained in this
Indenture or otherwise established with respect to the Securities, and no delay
or omission of the Debenture Trustee or of any holder of the Securities or any
holder of Preferred Securities to exercise any right or power accruing upon any
Event of Default occurring and continuing as aforesaid shall impair any such
right or power, or shall be construed to be a waiver of any such default or an
acquiescence therein; and, subject to the provisions of Section 5.4, every power
and remedy given by this Article V or by law to the Debenture Trustee or to the
Securityholders or to the holders of the Preferred Securities may be exercised
from time to time, and as often as shall be deemed expedient, by the Debenture
Trustee or by the Securityholders.

SECTION 5.7 Direction of Proceedings and Waiver of Defaults by Majority of
Securityholders.

The holders of a majority in aggregate principal amount of the Securities at the
time outstanding shall have the right to direct the time, method, and place of
conducting any proceeding for any remedy available to the Debenture Trustee, or
exercising any trust or power conferred on the Debenture Trustee; provided,
however, that (subject to the provisions of Section 6.1) the Debenture Trustee
shall have the right to decline to follow any such direction if the Debenture
Trustee shall determine that the action so directed would be unjustly
prejudicial to the holders not taking part in such direction or if the Debenture
Trustee being advised by counsel determines that the action or proceeding so
directed may not lawfully be taken or if the Debenture Trustee in good faith by
one of its Responsible Officers shall determine that the action or proceedings
so directed would involve the Debenture Trustee in personal liability. The
holders of a majority in aggregate principal amount of the Securities at the
time outstanding or the holders of a majority in liquidation amount of
outstanding Preferred Securities may on behalf of the holders of all of the
Securities waive any past Default or Event of Default and its consequences
except a Default (a) in the payment of principal of or interest on (including
Compounded Interest and Additional Sums, if any) on any of the Securities
(unless such default has been cured and a sum sufficient to pay all matured
installments of interest (including Compounded Interest and Additional Sums, if
any) and principal, due otherwise than by acceleration has been deposited with
the Debenture Trustee) or (b) in respect of covenants or provisions hereof which
cannot be modified or amended without the consent of the holder of each Security
affected; provided, however, that if the Securities are held by the Property
Trustee, such waiver or modification to such waiver shall not be effective until
the holders of a majority in aggregate liquidation amount of Preferred
Securities shall have consented to such waiver or modification to such waiver;
provided, further, that if the consent of the holder of each outstanding
Security is required, such waiver shall not be effective until each holder of
the Preferred Securities shall have consented to such waiver. Upon any such
waiver, the Default covered thereby shall be deemed to be cured for all purposes
of this Indenture and the

 

30



--------------------------------------------------------------------------------

Corporation, the Debenture Trustee and the holders of the Securities shall be
restored to their former positions and rights hereunder, respectively; but no
such waiver shall extend to any subsequent or other Default or impair any right
consequent thereon. Whenever any Default or Event of Default hereunder shall
have been waived as permitted by this Section 5.7, said Default or Event of
Default shall for all purposes of the Securities and this Indenture be deemed to
have been cured and to be not continuing.

SECTION 5.8 Notice of Defaults.

(a) The Debenture Trustee shall, within 90 days after the occurrence of a
Default with respect to the Securities actually known to a Responsible Officer
of the Debenture Trustee, mail to all Securityholders, as the names and
addresses of such holders appear upon the Security Register, notice of all such
Defaults, unless such Default shall have been cured before the giving of such
notice (the term “Default” for the purpose of this Section 5.8 being hereby
defined to be any of the events specified in clauses (a), (b), (c), (d) and
(e) of Section 5.1, not including periods of grace, if any, provided for
therein, and irrespective of the giving of written notice specified in clause
(c) of Section 5.1); provided, however, that, except in the case of Default in
the payment of the principal of or interest (including Compounded Interest or
Additional Sums, if any) on any of the Securities, the Debenture Trustee shall
be protected in withholding such notice if and so long as the board of
directors, the executive committee, or a trust committee of directors and/or
Responsible Officers of the Debenture Trustee in good faith determines that the
withholding of such notice is in the interests of the Securityholders; provided,
further, that in the case of any Default of the character specified in
Section 5.1(c), no such notice to Securityholders shall be given until at least
60 days after the occurrence thereof, but shall be given within 90 days after
such occurrence.

(b) Within ten Business Days after the occurrence of any Event of Default
actually known to a Responsible Officer of the Debenture Trustee, the Debenture
Trustee shall transmit notice of such Event of Default to all Securityholders as
their names and addresses appear on the Security Register, unless such Event of
Default shall have been cured or waived.

SECTION 5.9 Undertaking to Pay Costs.

All parties to this Indenture agree, and each holder of any Security by its
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Debenture Trustee for any action
taken or omitted by it as Debenture Trustee, the filing by any party litigant in
such suit of an undertaking to pay the costs of such suit, and that such court
may in its discretion assess reasonable costs, including reasonable attorneys’
fees and expenses, against any party litigant in such suit, having due regard to
the merits and good faith of the claims or defenses made by such party litigant;
but the provisions of this Section 5.9 shall not apply to any suit instituted by
the Debenture Trustee, to any suit instituted by any Securityholder, or group of
Securityholders, holding in the aggregate more than 10% in aggregate principal
amount of the Securities outstanding, or to any suit instituted by any
Securityholder for the enforcement of the payment of the principal of or
interest (including Compounded Interest and Additional Sums, if any) on any
Security against the Corporation on or after the same shall have become due and
payable.

 

31



--------------------------------------------------------------------------------

SECTION 5.10 Waiver of Usury, Stay or Extension Laws.

The Corporation covenants (to the extent that it may lawfully do so) that it
will not at any time insist upon, or plead, or in any manner whatsoever claim or
take the benefit or advantage of, any usury, stay or extension law whenever
enacted, now or at any time hereafter in force, which may affect the covenants
or the performance of this Indenture, and the Corporation (to the extent that it
may lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it will not hinder, delay or impede the execution of any
power herein granted to be Indenture Trustee, but will suffer and permit the
execution of every such power as though no such law had been enacted.

ARTICLE VI

CONCERNING THE DEBENTURE TRUSTEE

SECTION 6.1 Duties and Responsibilities of Debenture Trustee.

With respect to the holders of the Securities issued hereunder, the Debenture
Trustee, prior to the occurrence of an Event of Default (which, other than in
the case of Sections 5.1(a) and 5.1(b) hereof, is known to the Debenture
Trustee) and after the curing or waiving of all such Events of Default which may
have occurred, undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture. In case an Event of Default (which,
other than in the case of Sections 5.1(a) and 5.1(b) hereof, is known to the
Debenture Trustee) has occurred (which has not been cured or waived), the
Debenture Trustee shall exercise such of the rights and powers vested in it by
this Indenture, and use the same degree of care and skill in their exercise as a
prudent person would exercise or use under the circumstances in the conduct of
his or her own affairs.

No provision of this Indenture shall be construed to relieve the Debenture
Trustee from liability for its own negligent action, its own negligent failure
to act or its own willful misconduct, except that:

(a) prior to the occurrence of an Event of Default (which, other than in the
case of Sections 5.1(a) and 5.1(b) hereof, is known to the Debenture Trustee)
and after the curing or waiving of all such Events of Default which may have
occurred,

(i) the duties and obligations of the Debenture Trustee shall be determined
solely by the express provisions of this Indenture, and the Debenture Trustee
shall not be liable except for the performance of such duties and obligations as
are specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Debenture Trustee; and

32



--------------------------------------------------------------------------------

(ii) in the absence of bad faith on the part of the Debenture Trustee, the
Debenture Trustee may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon any certificate or
opinion furnished to the Debenture Trustee and conforming to the requirements of
this Indenture; but, in the case of any such certificate or opinion which by any
provision hereof is specifically required to be furnished to the Debenture
Trustee, the Debenture Trustee shall be under a duty to examine the same to
determine whether or not it conforms on its face to the requirements of this
Indenture (but need not confirm or investigate the accuracy of mathematical
calculations or other facts stated therein);

(b) the Debenture Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer or Responsible Officers, unless it shall be
proved that the Debenture Trustee was negligent in ascertaining the pertinent
facts; and

(c) the Debenture Trustee shall not be liable with respect to any action taken
or omitted to be taken by it in good faith in accordance with the direction of
the Securityholders pursuant to Section 5.7, relating to the time, method and
place of conducting any proceeding for any remedy available to the Debenture
Trustee, or exercising any trust or power conferred upon the Debenture Trustee,
under this Indenture.

None of the provisions contained in this Indenture shall require the Debenture
Trustee to expend or risk its own funds or otherwise incur personal financial
liability in the performance of any of its duties or in the exercise of any of
its rights or powers, if it reasonably believes that the repayment of such funds
or liability is not reasonably assured to it under the terms of this Indenture
or adequate indemnity against such risk is not reasonably assured to it.

SECTION 6.2 Reliance on Documents, Opinions, etc.

Except as otherwise provided in Section 6.1:

(a) the Debenture Trustee may conclusively rely and shall be protected in acting
or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, bond, note,
debenture or other paper or document believed by it to be genuine and to have
been signed or presented by the proper party or parties;

(b) any request, direction, order or demand of the Corporation mentioned herein
may be sufficiently evidenced by an Officers’ Certificate (unless other evidence
in respect thereof be herein specifically prescribed); and any Board Resolution
may be evidenced to the Debenture Trustee by a copy thereof certified by the
Secretary or an Assistant Secretary of the Corporation;

(c) the Debenture Trustee may consult with counsel of its selection and any
advice or Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken or suffered or omitted by it hereunder
in good faith and in accordance with such advice or Opinion of Counsel;

 

33



--------------------------------------------------------------------------------

(d) the Debenture Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request, order or
direction of any of the Securityholders, pursuant to the provisions of this
Indenture, unless such Securityholders shall have offered to the Debenture
Trustee reasonable and sufficient security or indemnity reasonably satisfactory
to the Debenture Trustee against the costs, expenses and liabilities which may
be incurred therein or thereby;

(e) the Debenture Trustee shall not be liable for any action taken or omitted by
it in good faith and believed by it to be authorized or within the discretion or
rights or powers conferred upon it by this Indenture; nothing contained herein
shall, however, relieve the Debenture Trustee of the obligation, upon the
occurrence of an Event of Default (which, other than in the case of Sections
5.1(a) and 5.1(b) hereof, is known to the Debenture Trustee) (that has not been
cured or waived), to exercise such of the rights and powers vested in it by this
Indenture, and to use the same degree of care and skill in its exercise as a
prudent person would exercise or use under the circumstances in the conduct of
his or her own affairs;

(f) the Debenture Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, approval, bond, debenture,
coupon or other paper or document, unless requested in writing to do so by the
holders of a majority in aggregate principal amount of the outstanding
Securities; provided, however, that if the payment within a reasonable time to
the Debenture Trustee of the costs, expenses or liabilities likely to be
incurred by it in the making of such investigation is, in the opinion of the
Debenture Trustee, not reasonably assured to the Debenture Trustee by the
security afforded to it by the terms of this Indenture, the Debenture Trustee
may require reasonable indemnity against such expense or liability as a
condition to so proceeding;

(g) the Debenture Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents (including
any Authenticating Agent) or attorneys, and the Debenture Trustee shall not be
responsible for any misconduct or negligence on the part of any such agent or
attorney appointed by it with due care; and

(h) the Debenture Trustee shall not be charged with knowledge of any Default or
Event of Default unless (1) such Default or Event of Default falls within
Section 5.1(a) (other than a default with respect to the payment or nonpayment
of Compounded Interest or Additional Sums) or Section 5.1(b) of the Indenture,
(2) a Responsible Officer shall have actual knowledge of such Default or Event
of Default or (3) written notice of such Default or Event of Default shall have
been given to the Debenture Trustee by the Corporation or any other obligor on
the Securities or by any holder of the Securities;

 

34



--------------------------------------------------------------------------------

(i) the rights, privileges, protections, immunities and benefits given to the
Debenture Trustee, including, without limitation, its right to be indemnified,
are extended to, and shall be enforceable by, the Debenture Trustee in each of
its capacities hereunder, and each agent, custodian and other Person employed to
act hereunder; and

(j) the Debenture Trustee may request that the Corporation deliver an Officers’
Certificate setting forth the names of individuals and/or titles of officers
authorized at such time to take specified actions pursuant to this Indenture,
which Officers’ Certificate may be signed by any person authorized to sign an
Officers’ Certificate, including any person specified as so authorized in any
such certificate previously delivered and not superseded.

SECTION 6.3 No Responsibility for Recitals, etc.

The recitals contained herein and in the Securities (except in the certificate
of authentication of the Debenture Trustee or the Authenticating Agent) shall be
taken as the statements of the Corporation, and the Debenture Trustee and the
Authenticating Agent assume no responsibility for the correctness of the same.
The Debenture Trustee and the Authenticating Agent make no representations as to
the validity or sufficiency of this Indenture or of the Securities. The
Debenture Trustee and the Authenticating Agent shall not be accountable for the
use or application by the Corporation of any Securities or the proceeds of any
Securities authenticated and delivered by the Debenture Trustee or the
Authenticating Agent in conformity with the provisions of this Indenture.

SECTION 6.4 Debenture Trustee, Authenticating Agent, Paying Agents, Transfer
Agents and Registrar May Own Securities.

The Debenture Trustee or any Authenticating Agent or any paying agent or any
transfer agent or any Security Registrar, subject to Sections 6.8 and 6.13 in
its individual or any other capacity, may become the owner or pledgee of
Securities with the same rights it would have if it were not Debenture Trustee,
Authenticating Agent, paying agent, transfer agent or Security Registrar for the
Securities.

SECTION 6.5 Moneys to be Held in Trust.

Subject to the provisions of Section 11.4, all moneys received by the Debenture
Trustee or any paying agent shall, until used or applied as herein provided, be
held in trust for the purpose for which they were received, but need not be
segregated from other funds except to the extent required by law.

The Debenture Trustee and any paying agent shall be under no liability for
interest on any money received by it hereunder except as otherwise agreed in
writing with the Corporation. So long as no Event of Default shall have occurred
and be continuing, all interest allowed on any such moneys shall be paid from
time to time upon the written order of the Corporation, signed by an Officer
thereof.

 

35



--------------------------------------------------------------------------------

SECTION 6.6 Compensation and Expenses of Debenture Trustee.

The Corporation, as issuer of Securities under this Indenture, covenants and
agrees to pay to the Debenture Trustee from time to time, and the Debenture
Trustee shall be entitled to, such compensation as shall be agreed to in writing
between the Corporation and the Debenture Trustee (which shall not be limited by
any provision of law in regard to the compensation of a trustee of an express
trust), and the Corporation will pay or reimburse the Debenture Trustee upon its
request for all reasonable expenses, disbursements and advances incurred or made
by the Debenture Trustee in accordance with any of the provisions of this
Indenture (including the reasonable compensation and the expenses and
disbursements of its counsel and of all persons not regularly in its employ),
except any such expense, disbursement or advance as may arise from its
negligence or bad faith. The Corporation also covenants to indemnify each of the
Debenture Trustee (including in its individual capacity) and any predecessor
Debenture Trustee (and its officers, agents, directors and employees) for, and
to hold it harmless against, any and all loss, damage, claim, action, suit,
liability or expense including taxes (other than taxes based on the income of
the Debenture Trustee) incurred without negligence or bad faith on the part of
the Debenture Trustee and arising out of or in connection with the acceptance or
administration of this trust, including the costs and expenses of defending
itself against any claim of liability (whether asserted by the Corporation, a
holder of the Securities, or any other Person). The obligations of the
Corporation under this Section 6.6 to compensate and indemnify the Debenture
Trustee and to pay or reimburse the Debenture Trustee for expenses,
disbursements and advances shall constitute additional indebtedness hereunder.
Such additional indebtedness shall be secured by a lien prior to that of the
Securities upon all property and funds held or collected by the Debenture
Trustee as such, except funds held in trust for the benefit of the holders of
particular Securities.

When the Debenture Trustee incurs expenses or renders services in connection
with an Event of Default specified in Section 5.1(d) or Section 5.1(e), the
expenses (including the reasonable charges and expenses of its counsel) and the
compensation for its services are intended to constitute expenses of
administration under any applicable federal or state bankruptcy, insolvency or
other similar law.

The provisions of this Section shall survive the resignation or removal of the
Debenture Trustee and the defeasance or other termination of this Indenture.

SECTION 6.7 Officers’ Certificate as Evidence.

Except as otherwise provided in Sections 6.1 and 6.2, whenever in the
administration of the provisions of this Indenture the Debenture Trustee shall
deem it necessary or desirable that a matter be proved or established prior to
taking or omitting any action hereunder, such matter (unless other evidence in
respect thereof is herein specifically prescribed) may, in the absence of
negligence or bad faith on the part of the Debenture Trustee, be deemed to be
conclusively proved and established by an Officers’ Certificate delivered to the
Debenture Trustee, and such Officers’ Certificate, in the absence of negligence
or bad faith on the part of the Debenture Trustee, shall be full warrant to the
Debenture Trustee for any action taken or omitted by it under the provisions of
this Indenture upon the faith thereof.

 

36



--------------------------------------------------------------------------------

SECTION 6.8 Conflicting Interest of Debenture Trustee.

If the Debenture Trustee has or shall acquire any “conflicting interest” within
the meaning of Section 310(b) of the Trust Indenture Act, the Debenture Trustee
and the Corporation shall in all respects comply with the provisions of
Section 310(b) of the Trust Indenture Act.

SECTION 6.9 Eligibility of Debenture Trustee.

The Debenture Trustee hereunder shall at all times be a Person organized and
doing business under the laws of the United States of America or any state or
territory thereof or of the District of Columbia, or a corporation or other
Person permitted to act as trustee by the Commission authorized under such laws
to exercise corporate trust powers, having a combined capital and surplus of at
least fifty million U.S. dollars ($50,000,000) and subject to supervision or
examination by federal, state, territorial, or District of Columbia authority.

If such Person publishes reports of condition at least annually, pursuant to law
or to the requirements of the aforesaid supervising or examining authority, then
for the purposes of this Section 6.9 the combined capital and surplus of such
Person shall be deemed to be its combined capital and surplus as set forth in
its most recent report of condition so published.

The Corporation may not, nor may any Person directly or indirectly controlling,
controlled by, or under common control with the Corporation, serve as Debenture
Trustee.

In case at any time the Debenture Trustee shall cease to be eligible in
accordance with the provisions of this Section 6.9, the Debenture Trustee shall
resign immediately in the manner and with the effect specified in Section 6.10.

SECTION 6.10 Resignation or Removal of Debenture Trustee.

(a) The Debenture Trustee, or any trustee or trustees hereafter appointed, may
at any time resign by giving written notice of such resignation to the
Corporation and by mailing notice thereof to the holders of the Securities at
their addresses as they shall appear on the Security Register. Upon receiving
such notice of resignation, the Corporation shall promptly appoint a successor
trustee or trustees, in accordance with the provisions of Section 6.9, by
written instrument, in duplicate, one copy of which instrument shall be
delivered to the resigning Debenture Trustee and one copy to the successor
trustee. If no successor trustee shall have been so appointed and have accepted
appointment within 60 days after the mailing of such notice of resignation to
the affected Securityholders, the resigning Debenture Trustee may petition any
court of competent jurisdiction for the appointment of a successor trustee, or
any Securityholder who has been a bona fide holder of a Security for at least
six months may, subject to the

 

37



--------------------------------------------------------------------------------

provisions of Section 5.9, on behalf of himself and all others similarly
situated, petition any such court for the appointment of a successor trustee.
Such court may thereupon, after such notice, if any, as it may deem proper and
prescribe, appoint a successor trustee.

(b) In case at any time any of the following shall occur:

(i) the Debenture Trustee shall fail to comply with the provisions of
Section 6.8 after written request therefor by the Corporation or by any
Securityholder who has been a bona fide holder of a Security or Securities for
at least six months, or

(ii) the Debenture Trustee shall cease to be eligible in accordance with the
provisions of Section 6.9 and shall fail to resign after written request
therefor by the Corporation or by any Securityholder, or

(iii) the Debenture Trustee shall become incapable of acting, or shall be
adjudged a bankrupt or insolvent, or a receiver of the Debenture Trustee or of
its property shall be appointed, or any public officer shall take charge or
control of the Debenture Trustee or of its property or affairs for the purpose
of rehabilitation, conservation or liquidation,

then, in any such case, the Corporation may remove the Debenture Trustee and
appoint a successor trustee, in accordance with the provisions of Section 6.9,
by written instrument, in duplicate, one copy of which instrument shall be
delivered to the Debenture Trustee so removed and one copy to the successor
trustee, or, subject to the provisions of Section 5.9, any Securityholder who
has been a bona fide holder of a Security for at least six months may, on behalf
of himself and all others similarly situated, petition any court of competent
jurisdiction for the removal of the Debenture Trustee and the appointment of a
successor trustee. Such court may thereupon, after such notice, if any, as it
may deem proper and prescribe, remove the Debenture Trustee and appoint a
successor trustee.

(c) The holders of a majority in aggregate principal amount of the Securities at
the time outstanding may at any time remove the Debenture Trustee and nominate a
successor trustee, which shall be deemed appointed as successor trustee, or if
no successor trustee shall have been so appointed and shall have accepted
appointment within 30 days after such removal, in which case the Debenture
Trustee so removed or any Securityholder, upon the terms and conditions and
otherwise as in subsection (a) of this Section 6.10 provided, may petition any
court of competent jurisdiction for an appointment of a successor trustee.

(d) Any resignation or removal of the Debenture Trustee and appointment of a
successor trustee pursuant to any of the provisions of this Section 6.10 shall
become effective upon acceptance of appointment by the successor trustee as
provided in Section 6.11.

 

38



--------------------------------------------------------------------------------

SECTION 6.11 Acceptance by Successor Debenture Trustee.

Any successor trustee appointed as provided in Section 6.10 shall execute,
acknowledge and deliver to the Corporation and to its predecessor trustee an
instrument accepting such appointment hereunder, and thereupon the resignation
or removal of the retiring trustee shall become effective and such successor
trustee, without any further act, deed or conveyance, shall become vested with
all the rights, powers, duties and obligations of its predecessor hereunder,
with like effect as if originally named as trustee herein; but, nevertheless, on
the written request of the Corporation or of the successor trustee, the trustee
ceasing to act shall, upon payment of all amounts then due it pursuant to the
provisions of Section 6.6, execute and deliver an instrument transferring to
such successor trustee all the rights and powers of the trustee so ceasing to
act and shall duly assign, transfer and deliver to such successor trustee all
property and money held by such retiring trustee thereunder. Upon request of any
such successor trustee, the Corporation shall execute any and all instruments in
writing for more fully and certainly vesting in and confirming to such successor
trustee all such rights and powers. Any trustee ceasing to act shall,
nevertheless, retain a lien upon all property or funds held or collected by such
trustee to secure any amounts then due it pursuant to the provisions of
Section 6.6.

No successor trustee shall accept appointment as provided in this Section 6.11
unless at the time of such acceptance such successor trustee shall be qualified
under the provisions of Section 6.8 and eligible under the provisions of
Section 6.9.

Upon acceptance of appointment by a successor trustee as provided in this
Section 6.11, the Corporation shall mail notice of the succession of such
trustee hereunder to the holders of Securities at their addresses as they shall
appear on the Security Register. If the Corporation fails to mail such notice
within 10 days after the acceptance of appointment by the successor trustee, the
successor trustee shall cause such notice to be mailed at the expense of the
Corporation.

SECTION 6.12 Succession by Merger, etc.

Any Person into which the Debenture Trustee may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Debenture Trustee shall be a party, or
any Person succeeding to all or substantially all of the corporate trust
business of the Debenture Trustee, shall be the successor of the Debenture
Trustee hereunder without the execution or filing of any paper or any further
act on the part of any of the parties hereto, provided such Person shall be
otherwise qualified and eligible under the Trust Indenture Act.

In case any Securities shall have been authenticated but not delivered at the
time such successor to the Debenture Trustee shall succeed to the trusts created
by this Indenture, any such successor to the Debenture Trustee may adopt the
certificate of authentication of any predecessor trustee, and deliver such
Securities so authenticated; and in case at that time any of the Securities
shall not have been authenticated, any successor to the Debenture Trustee may

 

39



--------------------------------------------------------------------------------

authenticate such Securities either in the name of any predecessor hereunder or
in the name of the successor trustee; and in all such cases such certificates
shall have the full force which the Securities or this Indenture elsewhere
provides that the certificate of the Debenture Trustee shall have; provided,
however, that the right to adopt the certificate of authentication of any
predecessor Debenture Trustee or authenticate Securities in the name of any
predecessor Debenture Trustee shall apply only to its successor or successors by
merger, conversion or consolidation.

SECTION 6.13 Limitation on Rights of Debenture Trustee as a Creditor.

The Debenture Trustee shall comply with Section 311(a) of the Trust Indenture
Act, excluding any creditor relationship described in Section 311(b) of the
Trust Indenture Act. A Debenture Trustee who has resigned or been removed shall
be subject to Section 311(a) of the Trust Indenture Act to the extent included
therein.

SECTION 6.14 Authenticating Agents.

There may be one or more Authenticating Agents appointed by the Debenture
Trustee upon the request of the Corporation with power to act on the Debenture
Trustee’s behalf and subject to the Debenture Trustee’s direction in the
authentication and delivery of Securities issued upon exchange or transfer
thereof as fully to all intents and purposes as though any such Authenticating
Agent had been expressly authorized to authenticate and deliver Securities and
Securities so authenticated shall be entitled to the benefits of this Indenture
and shall be valid and obligatory for all purposes as if authenticated by the
Debenture Trustee hereunder; provided, however, that the Debenture Trustee shall
have no liability to the Corporation for any acts or omissions of the
Authenticating Agent with respect to the authentication and delivery of
Securities. Any such Authenticating Agent shall at all times be a Person
organized and doing business under the laws of the United States or of any state
or territory thereof or of the District of Columbia authorized under such laws
to act as Authenticating Agent, having a combined capital and surplus of at
least $5,000,000 and being subject to supervision or examination by federal,
state, territorial or District of Columbia authority. If such Person publishes
reports of condition at least annually pursuant to law or the requirements of
such authority, then for the purposes of this Section 6.14 the combined capital
and surplus of such Person shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published. If at
any time an Authenticating Agent shall cease to be eligible in accordance with
the provisions of this Section, it shall resign immediately in the manner and
with the effect herein specified in this Section.

Any Person into which any Authenticating Agent may be merged, converted or with
which it may be consolidated, or any Person resulting from any merger or
consolidation to which any Authenticating Agent shall be a party, or any Person
succeeding to the corporate trust business of any Authenticating Agent, shall be
the successor of such Authenticating Agent hereunder, if such successor Person
is otherwise eligible under this Section 6.14 without the execution or filing of
any paper or any further act on the part of the parties hereto or such
Authenticating Agent.

 

40



--------------------------------------------------------------------------------

Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Debenture Trustee and to the Corporation. The Debenture
Trustee may at any time terminate the agency of any Authenticating Agent by
giving written notice of termination to such Authenticating Agent and to the
Corporation. Upon receiving such a notice of resignation or upon such a
termination, or in case at any time any Authenticating Agent shall cease to be
eligible under this Section 6.14, the Debenture Trustee may, and upon the
request of the Corporation shall, promptly appoint a successor Authenticating
Agent eligible under this Section 6.14, shall give written notice of such
appointment to the Corporation and shall mail notice of such appointment to all
Securityholders as the names and addresses of such holders appear on the
Security Register. Any successor Authenticating Agent upon acceptance of its
appointment hereunder shall become vested with all rights, powers, duties and
responsibilities of its predecessor hereunder, with like effect as if originally
named as Authenticating Agent herein.

The Corporation, as issuer of the Securities, agrees to pay to any
Authenticating Agent from time to time reasonable compensation for its services.

Any Authenticating Agent shall have no responsibility or liability for any
action taken by it as such in accordance with the directions of the Debenture
Trustee.

ARTICLE VII

CONCERNING THE SECURITYHOLDERS

SECTION 7.1 Action by Securityholders.

Whenever in this Indenture it is provided that the holders of a specified
percentage in aggregate principal amount of the Securities may take any action
(including the making of any demand or request, the giving of any notice,
consent or waiver or the taking of any other action), the fact that at the time
of taking any such action the holders of such specified percentage have joined
therein may be evidenced (a) by any instrument (including by way of electronic
transmission) or any number of instruments of similar tenor executed by such
Securityholders in person or by agent or proxy appointed in writing, or (b) by
the record of such holders of Securities voting in favor thereof at any meeting
of such Securityholders duly called and held in accordance with the provisions
of Article VIII, or (c) by a combination of such instrument or instruments and
any such record of such a meeting of such Securityholders.

If the Corporation shall solicit from the Securityholders any request, demand,
authorization, direction, notice, consent, waiver or other action, the
Corporation may, at its option, as evidenced by an Officers’ Certificate, fix in
advance a record date for the determination of Securityholders entitled to give
such request, demand, authorization, direction, notice, consent, waiver or other
action, but the Corporation shall have no obligation to do so. If such a record
date is fixed, such request, demand, authorization, direction, notice, consent,
waiver or other action may be given before or after the record date, but only
the Securityholders of record at the close of business on the record date shall
be deemed to be Securityholders for the purposes of determining whether
Securityholders of the requisite proportion of outstanding

 

41



--------------------------------------------------------------------------------

Securities have authorized or agreed or consented to such request, demand,
authorization, direction, notice, consent, waiver or other action, and for that
purpose the outstanding Securities shall be computed as of the record date;
provided, however, that no such authorization, agreement or consent by such
Securityholders on the record date shall be deemed effective unless it shall
become effective pursuant to the provisions of this Indenture not later than six
months after the record date.

SECTION 7.2 Proof of Execution by Securityholders.

Subject to the provisions of Sections 6.1, 6.2 and 8.5, proof of the execution
of any instrument by a Securityholder or his agent or proxy shall be sufficient
if made in accordance with such reasonable rules and regulations as may be
prescribed by the Debenture Trustee or in such manner as shall be satisfactory
to the Debenture Trustee. The ownership of Securities shall be proved by the
Security Register or by a certificate of the Security Registrar. The Debenture
Trustee may require such additional proof of any matter referred to in this
Section 7.2 as it shall deem necessary.

The record of any Securityholders’ meeting shall be proved in the manner
provided in Section 8.6.

SECTION 7.3 Who Are Deemed Absolute Owners.

Prior to due presentment for registration of transfer of any Security, the
Corporation, the Debenture Trustee, any Authenticating Agent, any paying agent,
any transfer agent and any Security Registrar for the Securities may deem the
person in whose name such Security shall be registered upon the Security
Register to be, and may treat him or her as, the absolute owner of such Security
(whether or not such Security shall be overdue) for the purpose of receiving
payment of or on account of the principal of and (subject to Section 2.8)
interest on such Security and for all other purposes; and neither the
Corporation nor the Debenture Trustee nor any Authenticating Agent nor any
paying agent nor any transfer agent nor any Security Registrar for the
Securities shall be affected by any notice to the contrary. All such payments so
made to any holder for the time being or upon his or her order shall be valid
and, to the extent of the sum or sums so paid, effectual to satisfy and
discharge the liability for moneys payable upon any such Security.

SECTION 7.4 Securities Owned by Corporation Deemed Not Outstanding.

In determining whether the holders of the requisite aggregate principal amount
of Securities have concurred in any direction, consent or waiver under this
Indenture, Securities that are owned by the Corporation or any other obligor on
the Securities or by any Person directly or indirectly controlling or controlled
by or under direct or indirect common control with the Corporation or any other
obligor on the Securities shall be disregarded and deemed not to be outstanding
for the purpose of any such determination; provided, however, that for the
purposes of determining whether the Debenture Trustee shall be protected in
relying on any such

 

42



--------------------------------------------------------------------------------

direction, consent or waiver, only Securities which a Responsible Officer of the
Debenture Trustee actually knows are so owned shall be so disregarded.
Securities so owned which have been pledged in good faith may be regarded as
outstanding for the purposes of this Section 7.4 if the pledgee shall establish
to the satisfaction of the Debenture Trustee the pledgee’s right to vote such
Securities and that the pledgee is not the Corporation or any such other obligor
or Person directly or indirectly controlling or controlled by or under direct or
indirect common control with the Corporation or any such other obligor. In the
case of a dispute as to such right, any decision by the Debenture Trustee taken
upon the advice of counsel shall be full protection to the Debenture Trustee.

SECTION 7.5 Revocation of Consents; Future Holders Bound.

At any time prior to (but not after) the evidencing to the Debenture Trustee, as
provided in Section 7.1, of the taking of any action by the holders of the
percentage in aggregate principal amount of the Securities specified in this
Indenture in connection with such action, any holder of a Security (or any
Security issued in whole or in part in exchange or substitution therefor),
subject to Section 7.1, the serial number of which is shown by the evidence to
be included in the group of Securities the holders of which have consented to
such action, may, by filing written notice with the Debenture Trustee at its
principal office and upon proof of holding as provided in Section 7.2, revoke
such action so far as concerns such Security (or so far as concerns the
principal amount represented by any exchanged or substituted Security). Except
as aforesaid, any such action taken by the holder of any Security shall be
conclusive and binding upon such holder and upon all future holders and owners
of such Security, and of any Security issued in exchange or substitution
therefor, irrespective of whether or not any notation in regard thereto is made
upon such Security or any Security issued in exchange or substitution therefor.

ARTICLE VIII

MEETINGS OF SECURITYHOLDERS

SECTION 8.1 Purposes of Meetings.

A meeting of Securityholders may be called and, to the extent permitted by law,
action may be taken in lieu of a meeting of Securityholders through written
consent at any time and from time to time pursuant to the provisions of this
Article VIII for any of the following purposes:

(a) to give any notice to the Corporation or to the Debenture Trustee, or to
give any directions to the Debenture Trustee, or to consent to the waiving of
any Default hereunder and its consequences, or to take any other action
authorized to be taken by Securityholders pursuant to any of the provisions of
Article V;

(b) to remove the Debenture Trustee and nominate a successor trustee pursuant to
the provisions of Article VI;

 

43



--------------------------------------------------------------------------------

(c) to consent to the execution of an indenture or indentures supplemental
hereto pursuant to the provisions of Section 9.2; or

(d) to take any other action authorized to be taken by or on behalf of the
holders of any specified aggregate principal amount of such Securities under any
other provision of this Indenture or under applicable law.

SECTION 8.2 Call of Meetings by Debenture Trustee.

The Debenture Trustee may at any time call a meeting of Securityholders to take
any action specified in Section 8.1, to be held at such time and at such place
in Wayne, New Jersey or the Borough of Manhattan, The City of New York, as the
Debenture Trustee shall determine. Notice of every meeting of the
Securityholders, setting forth the time and the place of such meeting and in
general terms the action proposed to be taken at such meeting, shall be mailed
to holders of Securities at their addresses as they shall appear on the Security
Register. Such notice shall be mailed not less than 20 nor more than 180 days
prior to the date fixed for the meeting.

SECTION 8.3 Call of Meetings by Corporation or Securityholders.

In case at any time the Corporation, pursuant to a resolution of the Board of
Directors, or the holders of at least 10% in aggregate principal amount of the
Securities then outstanding, shall have requested the Debenture Trustee to call
a meeting of Securityholders, by written request setting forth in reasonable
detail the action proposed to be taken at the meeting, and the Debenture Trustee
shall not have mailed the notice of such meeting within 20 days after receipt of
such request, then the Corporation or such Securityholders may determine the
time and the place in Wayne, New Jersey or the Borough of Manhattan, The City of
New York for such meeting and may call such meeting to take any action
authorized in Section 8.1, by mailing notice thereof as provided in Section 8.2.

SECTION 8.4 Qualifications for Voting.

To be entitled to vote at any meeting of Securityholders, a Person shall be
(a) a holder of one or more Securities or (b) a Person appointed by an
instrument in writing as proxy by a holder of one or more Securities. The only
Persons who shall be entitled to be present or to speak at any meeting of
Securityholders shall be the Persons entitled to vote at such meeting and their
counsel and any representatives of the Debenture Trustee and its counsel and any
representatives of the Corporation and its counsel.

SECTION 8.5 Regulations.

Notwithstanding any other provisions of this Indenture, the Debenture Trustee
may make such reasonable regulations as it may deem advisable for any meeting of
Securityholders, in regard to proof of the holding of Securities and of the
appointment of proxies,

 

44



--------------------------------------------------------------------------------

and in regard to the appointment and duties of inspectors of votes, the
submission and examination of proxies, certificates and other evidence of the
right to vote, and such other matters concerning the conduct of the meeting as
it shall think fit.

The Debenture Trustee shall, by an instrument in writing, appoint a temporary
chairman of the meeting, unless the meeting shall have been called by the
Corporation or by Securityholders as provided in Section 8.3, in which case the
Corporation or the Securityholders calling the meeting, as the case may be,
shall in like manner appoint a temporary chairman. A permanent chairman and a
permanent secretary of the meeting shall be elected by majority vote of the
meeting.

Subject to the provisions of Section 8.4, at any meeting each holder of
Securities or proxy therefor shall be entitled to one vote for each $25
principal amount of Securities held or represented by him or her; provided,
however, that no vote shall be cast or counted at any meeting in respect of any
Security challenged as not outstanding and ruled by the chairman of the meeting
to be not outstanding. The chairman of the meeting shall have no right to vote
other than by virtue of Securities held by him or instruments in writing as
aforesaid duly designating him as the person to vote on behalf of other
Securityholders. Any meeting of Securityholders duly called pursuant to the
provisions of Section 8.2 or 8.3 may be adjourned from time to time by a
majority of those present, and the meeting may be held as so adjourned without
further notice.

The Persons entitled to vote a majority in principal amount of the outstanding
Securities shall constitute a quorum for a meeting of Holders of Securities;
provided, however, that if any action is to be taken at such meeting with
respect to a consent, waiver, request, demand, notice, authorization, direction
or other action which may be given by the holders of not less than a specified
percentage in principal amount of the outstanding Securities, the Persons
holding or representing such specified percentage in principal amount of the
outstanding Securities will constitute a quorum. In the absence of a quorum
within 30 minutes of the time appointed for any such meeting, the meeting shall,
if convened at the request of holders of Securities, be dissolved. In any other
case the meeting may be adjourned for a period of not less than 10 days as
determined by the chairman of the meeting prior to the adjustment of such
meeting. In the absence of a quorum at any such adjourned meeting, such
adjourned meeting may be further adjourned for a period of not less than 10 days
as determined by the chairman of the meeting prior to the adjournment of such
adjourned meeting. Notice of the reconvening of any adjourned meeting shall be
given as provided in Section 8.2, except that such notice need be given only
once not less than five days prior to the date on which the meeting is schedule
to be reconvened. Notice of the reconvening of an adjourned meeting shall state
expressly the percentage, as provided above, of the principal amount of the
outstanding Securities which shall constitute a quorum.

Except as limited by the first proviso to the first paragraph of Section 9.2,
any resolution presented to a meeting or adjourned meeting duly reconvened at
which a quorum is present as aforesaid may be adopted by the affirmative vote of
the holders of a majority in principal amount of the outstanding Securities;
provided, however, that, except as limited by the

 

45



--------------------------------------------------------------------------------

first proviso to the first paragraph of Section 9.2, any resolution with respect
to any consent, waiver, request, demand, notice, authorization, direction or
other action which this Indenture expressly provides may be given by the holders
of not less than a specified percentage in principal amount of the outstanding
Securities may be adopted at a meeting or an adjourned meeting duly reconvened
and at which a quorum is present as aforesaid only by the affirmative vote of
the holders of not less than such specified percentage in principal amount of
the outstanding Securities.

Any resolution passed or decision taken at any meeting of Holders of Securities
duly held in accordance with this Section shall be binding on all the Holders of
Securities whether or not present or represented at the meeting.

SECTION 8.6 Voting.

The vote upon any resolution submitted to any meeting of holders of Securities
shall be by written ballots on which shall be subscribed the signatures of such
holders or of their representatives by proxy and the serial number or numbers of
the Securities held or represented by them. The permanent chairman of the
meeting shall appoint two inspectors of votes who shall count all votes cast at
the meeting for or against any resolution and who shall make and file with the
secretary of the meeting their verified written reports in triplicate of all
votes cast at the meeting. A record in duplicate of the proceedings of each
meeting of Securityholders shall be prepared by the secretary of the meeting and
there shall be attached to said record the original reports of the inspectors of
votes on any vote by ballot taken thereat and affidavits by one or more persons
having knowledge of the facts setting forth a copy of the notice of the meeting
and showing that said notice was mailed as provided in Section 8.2.

The record shall show the serial numbers of the Securities voting in favor of or
against any resolution. The record shall be signed and verified by the
affidavits of the permanent chairman and secretary of the meeting and one of the
duplicates shall be delivered to the Corporation and the other to the Debenture
Trustee to be preserved by the Debenture Trustee, the latter to have attached
thereto the ballots voted at the meeting.

Any record so signed and verified shall be conclusive evidence of the matters
therein stated.

ARTICLE IX

AMENDMENTS

SECTION 9.1 Without Consent of Securityholders.

The Corporation and the Debenture Trustee may from time to time and at any time
amend this Indenture, without the consent of the Securityholders, for one or
more of the following purposes:

 

46



--------------------------------------------------------------------------------

(a) to evidence the succession of another Person to the Corporation, or
successive successions, and the assumption by the successor Person of the
covenants, agreements and obligations of the Corporation pursuant to Article X
hereof;

(b) to add to the covenants of the Corporation such further covenants,
restrictions or conditions for the protection of the Securityholders as the
Board of Directors and the Debenture Trustee shall consider to be for the
protection of the Securityholders, and to make the occurrence, or the occurrence
and continuance, of a default in any of such additional covenants, restrictions
or conditions a Default or an Event of Default permitting the enforcement of all
or any of the remedies provided in this Indenture as herein set forth; provided,
however, that in respect of any such additional covenant, restriction or
condition such amendment may provide for a particular period of grace after
default (which period may be shorter or longer than that allowed in the case of
other defaults) or may provide for an immediate enforcement upon such default or
may limit the remedies available to the Debenture Trustee upon such default;

(c) to provide, to the extent authorized pursuant to Section 2.7, for the
issuance under this Indenture of Securities in fully registered certificated
form without interest coupons;

(d) to cure any ambiguity or to correct or supplement any provision contained
herein or in any supplemental indenture which may be defective or inconsistent
with any other provision contained herein or in any supplemental indenture; or
to make such other provisions in regard to matters or questions arising under
this Indenture, provided that any such action shall not materially adversely
affect the interests of the holders of the Securities or the holders of the
Preferred Securities;

(e) to evidence and provide for the acceptance of appointment hereunder by a
successor trustee with respect to the Securities;

(f) to make provision for transfer procedures, certification, book-entry
provisions, and all other matters required pursuant to Section 2.9 or otherwise
necessary, desirable or appropriate in connection with the issuance of
Securities to holders of Preferred Securities in the event of a distribution of
Securities by the Trust following a Dissolution Event, provided that any such
action shall not materially adversely affect the interests of the holders of the
Securities or the holders of the Preferred Securities; or

(g) to qualify or maintain qualification of this Indenture under the Trust
Indenture Act.

The Debenture Trustee is hereby authorized to join with the Corporation in the
execution of any supplemental indenture to effect such amendment, to make any
further appropriate agreements and stipulations which may be therein contained
and to accept the conveyance, transfer and assignment of any property
thereunder, but the Debenture Trustee shall not be obligated to, but may in its
discretion, enter into any such supplemental indenture which affects the
Debenture Trustee’s own rights, duties, liabilities or immunities under this
Indenture or otherwise.

 

47



--------------------------------------------------------------------------------

Any amendment to this Indenture authorized by the provisions of this Section 9.1
may be executed by the Corporation and the Debenture Trustee without the consent
of the holders of any of the Securities at the time outstanding, notwithstanding
any of the provisions of Section 9.2.

SECTION 9.2 With Consent of Securityholders.

With the consent (evidenced as provided in Section 7.1) of the holders of a
majority in aggregate principal amount of the Securities at the time
outstanding, the Corporation, when authorized by a Board Resolution, and the
Debenture Trustee may from time to time and at any time amend this Indenture for
the purpose of adding any provisions to or changing in any manner or eliminating
any of the provisions of this Indenture or of modifying in any manner the rights
of the holders of the Securities; provided, however, that no such amendment
shall, without the consent of the holders of each Security then outstanding and
affected thereby (i) change the Maturity Date of any Security, or reduce the
rate or extend the time of payment of interest thereon (except as contemplated
by Article XVI), or reduce the principal amount thereof, or change any
prepayment provisions, or make the principal thereof or any interest thereon
payable in any coin or currency other than U.S. dollars, or impair or affect the
right of any Securityholder to institute suit for payment thereof, (ii) reduce
the aforesaid percentage of Securities, the holders of which are required to
consent to any such amendment to the Indenture or waiver (of compliance with
certain provisions of this Indenture or certain defaults hereunder or their
consequences) provided for in this Indenture or (iii) modify the provisions in
Article XV in any manner adverse to the Securityholders; provided, however, that
if the Securities are held by the Trust, such amendment shall not be effective
until the holders of a majority in liquidation amount of Preferred Securities
shall have consented to such amendment; provided, further, that if the consent
of the holder of each outstanding Security is required, such amendment shall not
be effective until each holder of the Preferred Securities shall have consented
to such amendment.

No amendment shall be made to Section 13.12 hereof that would impair the rights
of the holders of the Preferred Securities without the prior consent of each
holder of the Preferred Securities.

Upon the request of the Corporation accompanied by a copy of a resolution of the
Board of Directors certified by its Secretary or Assistant Secretary authorizing
the execution of any supplemental indenture effecting such amendment, and upon
the filing with the Debenture Trustee of evidence of the consent of
Securityholders as aforesaid, the Debenture Trustee shall join with the
Corporation in the execution of such supplemental indenture unless such
supplemental indenture affects the Debenture Trustee’s own rights, duties or
immunities under this Indenture or otherwise, in which case the Debenture
Trustee may in its discretion, but shall not be obligated to, enter into such
supplemental indenture.

 

48



--------------------------------------------------------------------------------

Promptly after the execution by the Corporation and the Debenture Trustee of any
supplemental indenture pursuant to the provisions of this Section, the Debenture
Trustee shall transmit by mail, first class postage prepaid, a notice, prepared
by the Corporation, setting forth in general terms the substance of such
supplemental indenture, to the Securityholders as their names and addresses
appear upon the Security Register. Any failure of the Debenture Trustee to mail
such notice, or any defect therein, shall not, however, in any way impair or
affect the validity of any such supplemental indenture.

It shall not be necessary for the consent of the Securityholders under this
Section 9.2 to approve the particular form of any proposed supplemental
indenture, but it shall be sufficient if such consent shall approve the
substance thereof.

SECTION 9.3 Compliance with Trust Indenture Act; Effect of Supplemental
Indentures.

Any supplemental indenture executed pursuant to the provisions of this Article
IX shall comply with the Trust Indenture Act. Upon the execution of any
supplemental indenture pursuant to the provisions of this Article IX, this
Indenture shall be and be deemed to be modified and amended in accordance
therewith and the respective rights, limitations of rights, obligations, duties
and immunities under this Indenture of the Debenture Trustee, the Corporation
and the holders of Securities shall thereafter be determined, exercised and
enforced hereunder subject in all respects to such modifications and amendments,
and all the terms and conditions of any such supplemental indenture shall be and
be deemed to be part of the terms and conditions of this Indenture for any and
all purposes.

SECTION 9.4 Notation on Securities.

Securities authenticated and delivered after the execution of any supplemental
indenture pursuant to the provisions of this Article IX may bear a notation in
form approved by the Debenture Trustee as to any matter provided for in such
supplemental indenture. If the Corporation or the Debenture Trustee shall so
determine, new Securities so modified as to conform, in the opinion of the
Debenture Trustee and the Board of Directors, to any modification of this
Indenture contained in any such supplemental indenture may be prepared and
executed by the Corporation, authenticated by the Debenture Trustee or the
Authenticating Agent and delivered in exchange for the Securities then
outstanding.

SECTION 9.5 Evidence of Compliance of Supplemental Indenture to be Furnished to
Debenture Trustee

The Debenture Trustee, subject to the provisions of Sections 6.1 and 6.2, may
receive an Officers’ Certificate and an Opinion of Counsel as conclusive
evidence that any supplemental indenture executed pursuant hereto complies with
the requirements of this Article IX.

 

49



--------------------------------------------------------------------------------

ARTICLE X

CONSOLIDATION, MERGER, SALE, CONVEYANCE, TRANSFER AND LEASE

SECTION 10.1 Corporation May Consolidate, etc., on Certain Terms.

Nothing contained in this Indenture or in any of the Securities shall prevent
any consolidation or merger of the Corporation with or into any other Person
(whether or not affiliated with the Corporation, as the case may be), or
successive consolidations or mergers in which the Corporation or its successor
or successors, as the case may be, shall be a party or parties, or shall prevent
any sale, conveyance, transfer or lease of the property of the Corporation, or
its successor or successors as the case may be, as an entirety, or substantially
as an entirety, to any other Person (whether or not affiliated with the
Corporation, or its successor or successors, as the case may be) authorized to
acquire and operate the same; provided, that (a) the Corporation is the
surviving Person, or the Person formed by or surviving any such consolidation or
merger (if other than the Corporation) or to which such sale, conveyance,
transfer or lease of property is made is a corporation, partnership, trust or
other entity organized and existing under the laws of the United States or any
State thereof or the District of Columbia, (b) if the Corporation is not the
surviving Person, upon any such consolidation, merger, sale, conveyance,
transfer or lease, the due and punctual payment of the principal of and interest
on the Securities according to their tenor and the due and punctual performance
and observance of all the covenants and conditions of this Indenture to be kept
or performed by the Corporation shall be expressly assumed by the surviving
Person, by supplemental indenture (which shall conform to the provisions of the
Trust Indenture Act as then in effect) satisfactory in form to the Debenture
Trustee executed and delivered to the Debenture Trustee by the Person formed by
such consolidation, or into which the Corporation shall have been merged, or by
the Person which shall have acquired such property, as the case may be,
(c) after giving effect to such consolidation, merger, sale, conveyance,
transfer or lease, no Default or Event of Default shall have occurred and be
continuing, and (d) such consolidation, merger, sale, conveyance, transfer or
lease is permitted under the Declaration and Preferred Securities Guarantee and
does not give rise to any breach or violation of the Declaration or Preferred
Securities Guarantee.

SECTION 10.2 Successor Person to be Substituted for Corporation.

In case of any such consolidation, merger, sale, conveyance, transfer or lease,
and upon the assumption by the successor corporation, by supplemental indenture,
executed and delivered to the Debenture Trustee and satisfactory in form to the
Debenture Trustee, of the obligation of due and punctual payment of the
principal of and interest on all of the Securities and the due and punctual
performance and observance of all of the covenants and conditions of this
Indenture to be performed or observed by the Corporation, such successor Person
shall succeed to and be substituted for the Corporation, with the same effect as
if it had been named herein as a party hereto, and the Corporation thereupon
shall be relieved of any further liability or obligation hereunder or upon the
Securities. Such successor Person thereupon may cause to be signed, and may
issue either in its own name or in the name of the Corporation, any or all of
the Securities issuable hereunder which theretofore shall not have been signed
by the Corporation and delivered to the Debenture Trustee or the Authenticating
Agent; and, upon the

 

50



--------------------------------------------------------------------------------

order of such successor Person instead of the Corporation and subject to all the
terms, conditions and limitations in this Indenture prescribed, the Debenture
Trustee or the Authenticating Agent shall authenticate and deliver any
Securities which previously shall have been signed and delivered by any Officer
of the Corporation to the Debenture Trustee or the Authenticating Agent for
authentication, and any Securities which such successor Person thereafter shall
cause to be signed and delivered to the Debenture Trustee or the Authenticating
Agent for that purpose. All the Securities so issued shall in all respects have
the same legal rank and benefit under this Indenture as the Securities
theretofore or thereafter issued in accordance with the terms of this Indenture
as though all of such Securities had been issued at the date of the execution
hereof.

SECTION 10.3 Opinion of Counsel to be Given Trustee.

The Trustee, subject to the provisions of Section 6.1 and 6.2, may receive an
Opinion of Counsel as conclusive evidence that any consolidation, merger, sale,
conveyance, transfer or lease, and any assumption, permitted or required by the
terms of this Article X complies with the provisions of this Article X. The
Trustee is not obligated to receive such an Opinion of Counsel in any case.

ARTICLE XI

SATISFACTION AND DISCHARGE OF INDENTURE

SECTION 11.1 Discharge of Indenture.

When (a) the Corporation shall deliver to the Debenture Trustee for cancellation
all Securities theretofore authenticated (other than any Securities which shall
have been destroyed, lost or stolen and which shall have been replaced as
provided in Section 2.10) and not theretofore canceled, or (b) all the
Securities not theretofore canceled or delivered to the Debenture Trustee for
cancellation shall have become due and payable, or are by their terms to become
due and payable within one year or are to be called for prepayment within one
year under arrangements satisfactory to the Debenture Trustee for the giving of
notice of prepayment, and the Corporation shall deposit with the Debenture
Trustee, in trust, funds or U.S. Government Obligations sufficient to pay on the
Maturity Date or upon prepayment all of the Securities (other than any
Securities which shall have been destroyed, lost or stolen and which shall have
been replaced as provided in Section 2.10) not theretofore canceled or delivered
to the Debenture Trustee for cancellation, including principal and interest
(including Compounded Interest and Additional Sums, if any) due or to become due
to the Maturity Date or prepayment date, as the case may be, and if, in either
case the Corporation shall also pay or cause to be paid all other sums payable
hereunder by the Corporation, then this Indenture shall cease to be of further
effect except for the provisions of Sections 2.4, 2.9, 2.10, 3.1, 3.2, 3.4, 6.6,
6.10 and 11.4 hereof, which shall survive until such Securities shall mature and
be paid. Thereafter, Sections 6.6, 6.10 and 11.4 shall survive, and the
Debenture Trustee, on demand of the Corporation accompanied by any Officers’
Certificate and an Opinion of Counsel and each stating that all conditions
precedent herein relating to the satisfaction and discharge of this Indenture
have been complied with and at the cost and expense of the Corporation, shall
execute proper instruments

 

51



--------------------------------------------------------------------------------

acknowledging satisfaction of and discharging this Indenture; the Corporation,
however, hereby agrees to reimburse the Debenture Trustee for any costs or
expenses thereafter reasonably and properly incurred by the Debenture Trustee in
connection with this Indenture or the Securities.

SECTION 11.2 Deposited Moneys and U.S. Government Obligations to be Held in
Trust by Debenture Trustee.

Subject to the provisions of Section 11.4, all moneys and U.S. Government
Obligations deposited with the Debenture Trustee pursuant to Sections 11.1 or
11.5 shall be held in trust and applied by it to the payment, either directly or
through any paying agent (including the Corporation if acting as its own paying
agent), to the holders of the particular Securities for the payment of which
such moneys or U.S. Government Obligations have been deposited with the
Debenture Trustee, of all sums due and to become due thereon for principal and
interest.

The Corporation shall pay and indemnify the Debenture Trustee against any tax,
fee or other charge imposed on or assessed against the U.S. Governmental
Obligations deposited pursuant to Section 11.5 or the principal and interest
received in respect thereof other than any such tax, fee or other charge which
by law is for the account of the holders of outstanding Securities.

SECTION 11.3 Paying Agent to Repay Moneys Held.

Upon the satisfaction and discharge of this Indenture all moneys then held by
any paying agent of the Securities (other than the Debenture Trustee) shall,
upon written demand of the Corporation, be repaid to it or paid to the Debenture
Trustee, and thereupon such paying agent shall be released from all further
liability with respect to such moneys.

SECTION 11.4 Return of Unclaimed Moneys.

Any moneys deposited with or paid to the Debenture Trustee or any paying agent
for payment of the principal of or interest (including Compounded Interest and
Additional Sums, if any) on Securities and not applied but remaining unclaimed
by the holders of Securities for two years after the date upon which the
principal of or interest (including Compounded Interest and Additional Sums, if
any) on such Securities, as the case may be, shall have become due and payable,
shall be repaid to the Corporation by the Debenture Trustee or such paying
agent; and the holder of any of the Securities shall thereafter look only to the
Corporation for any payment which such holder may be entitled to collect and all
liability of the Debenture Trustee or such paying agent with respect to such
moneys shall thereupon cease.

SECTION 11.5 Defeasance Upon Deposit of Moneys or U.S. Government Obligations.

Subject to receipt of any necessary regulatory approvals, the Corporation shall
be deemed to have been Discharged (as defined below) from its obligations with
respect to the Securities on the 91st day after the applicable conditions set
forth below have been satisfied:

 

52



--------------------------------------------------------------------------------

(a) the Corporation shall have deposited or caused to be deposited irrevocably
with the Debenture Trustee or the Defeasance Agent (as defined below) as trust
funds in trust, specifically pledged as security for, and dedicated solely to,
the benefit of the holders of the Securities (i) money in an amount, or
(ii) U.S. Government Obligations which through the payment of interest and
principal in respect thereof in accordance with their terms will provide, not
later than one day before the due date of any payment, money in an amount, or
(iii) a combination of (i) and (ii), sufficient, in the opinion (with respect to
(ii) and (iii)) of a nationally recognized firm of independent public
accountants expressed in a written certification thereof delivered to the
Debenture Trustee and the Defeasance Agent, if any, to pay and discharge each
installment of principal of and interest on in respect of the outstanding
Securities on the dates such installments of principal and interest are due;

(b) if the Securities are then listed on any national securities exchange, the
Corporation shall have delivered to the Debenture Trustee and the Defeasance
Agent, if any, an Opinion of Counsel to the effect that the exercise of the
option under this Section 11.5 would not cause such Securities to be delisted
from such exchange;

(c) no Default or Event of Default with respect to the Securities shall have
occurred and be continuing on the date of such deposit; and

(d) the Corporation shall have delivered to the Debenture Trustee and the
Defeasance Agent, if any, an Opinion of Counsel to the effect that holders of
the Securities will not recognize income, gain or loss for United States federal
income tax purposes as a result of the exercise of the option under this
Section 11.5 and will be subject to United States federal income tax on the same
amount and in the same manner and at the same times as would have been the case
if such option had not been exercised.

“Discharged” means that the Corporation shall be deemed to have paid and
discharged the entire indebtedness represented by, and obligations under, the
Securities and to have satisfied all the obligations under this Indenture
relating to the Securities (and the Debenture Trustee, at the expense of the
Corporation, shall execute proper instruments acknowledging the same), except
(1) the rights of holders of Securities to receive, from the trust fund
described in clause (a) above, payment of the principal of and the interest on
the Securities when such payments are due; (2) the Corporation’s obligations
with respect to the Securities under Sections 2.9, 2.10, 5.2 and 11.4; and
(3) the rights, powers, trusts, duties and immunities of the Debenture Trustee
hereunder.

“Defeasance Agent” means another financial institution which is eligible to act
as Debenture Trustee hereunder and which assumes all of the obligations of the
Debenture Trustee necessary to enable the Debenture Trustee to act hereunder. In
the event such a Defeasance Agent is appointed pursuant to this Section, the
following conditions shall apply:

(i) the Debenture Trustee shall have approval rights over the document
appointing such Defeasance Agent and the document setting forth such Defeasance
Agent’s rights and responsibilities; and

 

53



--------------------------------------------------------------------------------

(ii) the Defeasance Agent shall provide verification to the Debenture Trustee
acknowledging receipt of sufficient money and/or U.S. Government Obligations to
meet the applicable conditions set forth in this Section 11.5.

ARTICLE XII

IMMUNITY OF INCORPORATORS, STOCKHOLDERS,

OFFICERS AND DIRECTORS

SECTION 12.1 Indenture and Securities Solely Corporate Obligations.

No recourse for the payment of the principal of or interest (including
Compounded Interest and Additional Sums, if any) on any Security, or for any
claim based thereon or otherwise in respect thereof, and no recourse under or
upon any obligation, covenant or agreement of the Corporation in this Indenture,
or in any Security, or because of the creation of any indebtedness represented
thereby, shall be had against any incorporator, stockholder, employee, officer
or director, as such, past, present or future, of the Corporation or of any
successor Person to the Corporation, either directly or through the Corporation
or any successor Person to the Corporation, whether by virtue of any
constitution, statute or rule of law, or by the enforcement of any assessment or
penalty or otherwise; it being expressly understood that all such liability is
hereby expressly waived and released as a condition of, and as a consideration
for, the execution of this Indenture and the issuance of the Securities.

ARTICLE XIII

MISCELLANEOUS PROVISIONS

SECTION 13.1 Successors.

All of the covenants, stipulations, promises and agreements of the Corporation
contained in this Indenture shall also bind the Corporation’s successors and
assigns whether so expressed or not.

SECTION 13.2 Official Acts by Successor Corporation.

Any act or proceeding that, by any provision of this Indenture, is authorized or
required to be done or performed by any board, committee or officer of the
Corporation shall and may be done and performed with like force and effect by
the like board, committee or officer of any corporation that shall at the time
be the lawful sole successor of the Corporation.

SECTION 13.3 Surrender of Corporation Powers.

The Corporation by instrument in writing executed by authority of 2/3
(two-thirds) of its Board of Directors and delivered to the Debenture Trustee
may surrender any of the powers reserved to the Corporation hereunder, and
thereupon such power so surrendered shall terminate both as to the Corporation,
as the case may be, and as to any successor Person.

 

54



--------------------------------------------------------------------------------

SECTION 13.4 Addresses for Notices, etc.

Any notice or demand which by any provision of this Indenture is required or
permitted to be given or served by the Debenture Trustee or by the holders of
Securities on the Corporation may be given or served by being deposited postage
prepaid by first class mail, registered or certified mail, overnight courier
service or conformed telecopy addressed (until another address is filed by the
Corporation with the Debenture Trustee for the purpose) to Valley National
Bancorp at 1455 Valley Road, Wayne, New Jersey 07470, Attention: Alan D. Eskow.
Any notice, direction, request or demand by any Securityholder to or upon the
Debenture Trustee shall be deemed to have been sufficiently given or made, for
all purposes, if given or made in writing at the office of The Bank of New York,
5 Penn Plaza, 13th Floor, New York, New York 10001-1810, Attention: Corporate
Trust Administration (unless another address is provided by the Debenture
Trustee to the Corporation for such purpose). Any notice or communication to a
Securityholder shall be mailed by first class mail to his or her address shown
on the Security Register kept by the Security Registrar. Notices required to be
given to the Debenture Trustee or the Authenticating Agent shall be in writing,
personally delivered or mailed first class postage prepaid to each of the
foregoing, or at such other address as shall be designated by written notice to
the other parties.

SECTION 13.5 Governing Law.

This Indenture and each Security shall be governed by and construed in
accordance with the laws of the State of New York, and for all purposes shall be
governed by and construed in accordance with the laws of such State without
regard to conflicts of laws principles thereof.

SECTION 13.6 Evidence of Compliance with Conditions Precedent.

Upon any application or demand by the Corporation to the Debenture Trustee to
take any action under any of the provisions of this Indenture, the Corporation
shall furnish to the Debenture Trustee (which the Debenture Trustee shall be
fully protected in relying on) an Officers’ Certificate stating that in the
opinion of the signers all conditions precedent, if any, provided for in this
Indenture relating to the proposed action have been complied with and an Opinion
of Counsel stating that, in the opinion of such counsel, all such conditions
precedent have been complied with.

Each certificate or opinion provided for in this Indenture and delivered to the
Debenture Trustee with respect to compliance with a condition or covenant
provided for in this Indenture (except certificates delivered pursuant to
Section 3.5) shall include (1) a statement that the Person making such
certificate or opinion has read such covenant or condition; (2) a brief
statement as to the nature and scope of the examination or investigation upon
which the

 

55



--------------------------------------------------------------------------------

statements or opinions contained in such certificate or opinion are based; (3) a
statement that, in the opinion of such Person, he has made such examination or
investigation as is necessary to enable him to express an informed opinion as to
whether or not such covenant or condition has been complied with; and (4) a
statement as to whether or not, in the opinion of such person, such condition or
covenant has been complied with.

SECTION 13.7 Business Days.

In any case where the date of payment of principal of or interest on the
Securities is not a Business Day, the payment of such principal of or interest
on the Securities will not be made on such date but will be made on the next
succeeding Business Day, with the same force and effect as if made on the
original date of payment, and no interest shall accrue for the period from and
after such date.

SECTION 13.8 Trust Indenture Act to Control.

If and to the extent that any provision of this Indenture limits, qualifies or
conflicts with the duties imposed by Sections 310 to 318, inclusive, of the
Trust Indenture Act, such imposed duties shall control.

SECTION 13.9 Table of Contents, Headings, etc.

The table of contents and the titles and headings of the articles and sections
of this Indenture have been inserted for convenience of reference only, are not
to be considered a part hereof, and shall in no way modify or restrict any of
the terms or provisions hereof.

SECTION 13.10 Execution in Counterparts.

This Indenture may be executed in any number of counterparts, each of which
shall be an original, but such counterparts shall together constitute but one
and the same instrument.

SECTION 13.11 Separability.

In case any one or more of the provisions contained in this Indenture or in the
Securities shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Indenture or of the Securities, but this Indenture
and the Securities shall be construed as if such invalid or illegal or
unenforceable provision had never been contained herein or therein.

 

56



--------------------------------------------------------------------------------

SECTION 13.12 Acknowledgment of Rights.

The Corporation acknowledges that, with respect to any Securities held by the
Trust or a trustee of such Trust, if the Property Trustee of such Trust fails to
enforce its rights under this Indenture as the holder of the Securities held as
the assets of the Trust, any holder of Preferred Securities may institute legal
proceedings, subject to Section 5.9, directly against the Corporation to enforce
such Property Trustee’s rights under this Indenture without first instituting
any legal proceedings against such Property Trustee or any other person or
entity. Notwithstanding the foregoing, if an Event of Default has occurred and
is continuing and such event is attributable to the failure of the Corporation
to pay principal of or interest on the Securities when due, the Corporation
acknowledges that a holder of Preferred Securities may directly institute a
proceeding for enforcement of payment to such holder of the principal of or
interest on the Securities having an aggregate principal amount equal to the
aggregate liquidation amount of the Preferred Securities of such holder on or
after the respective due date specified in the Securities.

SECTION 13.13 Benefits of Indenture.

Nothing in this Indenture or in the Securities, express or implied, shall give
to any Person, other than the parties hereto and their successors and assigns,
the holders of Senior Indebtedness, the Holders of the Securities and, to the
extent expressly herein, the holders of Preferred Securities, any benefit or any
legal or equitable right, remedy or claim under this Indenture.

ARTICLE XIV

PREPAYMENT OF SECURITIES

SECTION 14.1 Special Event Prepayment.

If, prior to the Initial Optional Redemption Date, a Special Event has occurred
and is continuing, then notwithstanding Section 14.2(a) but subject to
Section 14.2(c), the Corporation shall have the right, at any time within 90
days following the occurrence of such Special Event, upon (i) not less than 45
days’ written notice to the Debenture Trustee and (ii) not less than 30 days nor
more than 60 days’ written notice to the Securityholders, to prepay the
Securities, in whole (but not in part), at the Special Event Prepayment Price.
Following a Special Event, the Corporation shall take such action as is
necessary to promptly determine the Special Event Prepayment Price. The Special
Event Prepayment Price shall be paid prior to 12:00 noon, New York City time, on
the date of such prepayment or such earlier time as the Corporation determines,
provided that the Corporation shall deposit with the Debenture Trustee an amount
sufficient to pay the Special Event Prepayment Price by 10:00 a.m., New York
City time, on the date such Special Event Prepayment Price is to be paid.

 

57



--------------------------------------------------------------------------------

SECTION 14.2 Optional Prepayment by Corporation.

(a) Subject to Sections 14.2(b) and (c), the Corporation shall have the right to
prepay the Securities, in whole or in part, at any time on or after the Initial
Optional Redemption Date, upon (i) not more than 45 days’ written notice to the
Debenture Trustee and (ii) not less than 30 days and not more than 60 days’
written notice to the Securityholders, at 100% of the principal amount of the
Securities to be prepaid plus, in each case, accrued and unpaid interest thereon
(including Compounded Interest and Additional Sums, if any) to the applicable
date of prepayment (the “Optional Prepayment Price”).

If the Securities are only partially prepaid pursuant to this Section 14.2, the
Securities to be prepaid shall be selected on a pro rata basis not more than 60
days prior to the date fixed for prepayment from the outstanding Securities not
previously called for prepayment; provided, however, that any such proration may
be made on the basis of the aggregate principal amount of Securities held by
each Securityholder and may be made by making such adjustments as the
Corporation deems fair and appropriate in order that only Securities in
denominations of $25 or integral multiples thereof shall be prepaid. The
Optional Prepayment Price shall be paid prior to 12:00 noon New York City time,
on the date of such prepayment or at such earlier time as the Corporation
determines, provided that the Corporation shall deposit with the Debenture
Trustee an amount sufficient to pay the Optional Prepayment Price by 10:00 a.m.,
New York City time, on the date such Optional Prepayment Price is to be paid.

(b) Notwithstanding the first sentence of Section 14.2(a), upon the entry of an
order for dissolution of the Trust by a court of competent jurisdiction, the
Securities thereafter will be subject to optional prepayment, in whole only, but
not in part, on or after the Initial Optional Redemption Date, at the applicable
Optional Prepayment Price and otherwise in accordance with this Article XIV.

(c) Any prepayment of Securities pursuant to Section 14.1 or Section 14.2 shall
be subject to the Corporation obtaining any and all required regulatory
approvals.

SECTION 14.3 No Sinking Fund.

The Securities are not entitled to the benefit of any sinking fund.

SECTION 14.4 Notice of Prepayment; Selection of Securities.

In case the Corporation shall desire to exercise the right to prepay all, or, as
the case may be, any part of the Securities in accordance with their terms, it
shall fix a date for prepayment and shall mail a notice of such prepayment at
least 30 and not more than 60 days’ prior to the date fixed for prepayment to
the holders of Securities to be so prepaid as a whole or in part at their last
addresses as the same appear on the Security Register. Such mailing shall be by
first class mail. The notice, if mailed in the manner herein provided, shall be
conclusively presumed to have been duly given, whether or not the holder
receives such notice. In any case,

 

58



--------------------------------------------------------------------------------

failure to give such notice by mail or any defect in the notice to the holder of
any Security designated for prepayment as a whole or in part shall not affect
the validity of the proceedings for the prepayment of any other Security.

Each such notice of prepayment shall specify the CUSIP number of the Securities
to be prepaid, the date fixed for prepayment, the Prepayment Price at which the
Securities are to be prepaid (or the method by which such Prepayment Price is to
be calculated), the place or places of payment where payment will be made upon
presentation and surrender of the Securities, that interest accrued to the date
fixed for prepayment will be paid as specified in said notice, and that on and
after said date interest thereon or on the portions thereof to be prepaid will
cease to accrue. If less than all the Securities are to be prepaid, the notice
of prepayment shall specify the numbers of the Securities to be prepaid.

In case any Security is to be prepaid in part only, the notice of prepayment
shall state the portion of the principal amount thereof to be prepaid and shall
state that on and after the date fixed for prepayment, upon surrender of such
Security, a new Security or Securities in principal amount equal to the portion
thereof that has not been prepaid will be issued.

By 10:00 a.m., New York City time, on the prepayment date specified in the
notice of prepayment given as provided in this Section, the Corporation will
deposit with the Debenture Trustee or with one or more paying agents an amount
of money sufficient to prepay on the prepayment date all the Securities so
called for prepayment at the Prepayment Price .

SECTION 14.5 Payment of Securities Called for Prepayment.

If notice of prepayment has been given as provided in Section 14.4, the
Securities or portions of Securities with respect to which such notice has been
given shall become due and payable on the date and at the place or places stated
in such notice at the Prepayment Price (subject to the rights of holders of
Securities at the close of business on a regular record date in respect of an
Interest Payment Date occurring on or prior to the prepayment date) and on and
after said date (unless the Corporation shall default in the payment of such
Securities at the Prepayment Price) interest (including Compounded Interest and
Additional Sums, if any) on the Securities or portions of Securities so called
for prepayment shall cease to accrue. On presentation and surrender of such
Securities at a place of payment specified in said notice, the said Securities
or the specified portions thereof shall be paid and prepaid by the Corporation
at the applicable Prepayment Price, (subject to the rights of holders of
Securities on the close of business on a regular record date in respect of an
Interest Payment Date occurring on or prior to the prepayment date).

Upon presentation of any Security prepaid in part only, the Corporation shall
execute and the Debenture Trustee shall authenticate and make available for
delivery to the holder thereof, at the expense of the Corporation, a new
Security or Securities of authorized denominations, in principal amount equal to
the portion of the Security so presented that has not been prepaid.

 

59



--------------------------------------------------------------------------------

If any Security called for prepayment shall not be so paid upon surrender
thereof for prepayment, the principal of such security shall, until paid, bear
interest from the prepayment date.

ARTICLE XV

SUBORDINATION OF SECURITIES

SECTION 15.1 Agreement to Subordinate.

The Corporation covenants and agrees, and each holder of Securities issued
hereunder likewise covenants and agrees, that the Securities shall be issued
subject to the provisions of this Article XV; and each holder of a Security,
whether upon original issue or upon transfer or assignment thereof, accepts and
agrees to be bound by such provisions.

The payment by the Corporation of the principal of and interest (including
Compounded Interest and Additional Sums, if any) on all Securities issued
hereunder shall, to the extent and in the manner hereinafter set forth, be
subordinated and subject in right of payment to the prior payment in full of all
Allocable Amounts then due and payable in respect of Senior Indebtedness,
whether outstanding at the date of this Indenture or thereafter incurred.

No provision of this Article XV shall prevent the occurrence of any Default or
Event of Default hereunder.

SECTION 15.2 Default on Senior Indebtedness.

In (a) the event and during the continuation of any default by the Corporation
in the payment of principal of or interest or any other payment due on any
Senior Indebtedness, or in the event that the maturity of any Senior
Indebtedness has been accelerated because of a default and such default shall
not have been cured or waived and such acceleration has not been rescinded or
canceled or (b) the event any judicial proceeding shall be pending with respect
to any such default in payment or event of default, then, in either case, no
payment of any kind or character, whether in cash, properties or securities
(including any Junior Subordinated Payment (as defined in Section 15.3 hereto))
shall be made by the Corporation with respect to the principal (including
prepayment payments) of or interest on the Securities (including Compounded
Interest and Additional Sums, if any, or any other amounts which may be due on
the Securities pursuant to the terms hereof or thereof) or on account of the
purchase or other acquisition of Securities by the Corporation or any
Subsidiary, in each case unless and until the holders of such Senior
Indebtedness are paid in full all Allocable Amounts due on or in respect of such
Senior Indebtedness.

In the event of the acceleration of the maturity of the Securities, then no
payment of any kind or character, whether in cash, properties or securities
(including any Junior Subordinated Payment) shall be made by the Corporation
with respect to the principal (including

 

60



--------------------------------------------------------------------------------

prepayment payments) of or interest on the Securities (including Compounded
Interest and Additional Sums, if any, or any other amounts which may be due on
the Securities pursuant to the terms hereof or thereof) or on account of the
purchase or other acquisition of Securities by the Corporation or any
Subsidiary, in each case until the holders of all Senior Indebtedness
outstanding at the time of such acceleration shall receive payment, in full, of
all Allocable Amounts due on or in respect of such Senior Indebtedness
(including any amounts due upon acceleration).

In the event that, notwithstanding the foregoing, the Corporation shall make any
payment to the Debenture Trustee or any Securityholder prohibited by the
foregoing provisions of this Section, and if such fact shall, at or prior to the
time of such payment, have been made known to the Debenture Trustee or, as the
case may be, such Securityholder, then and in such event such payment shall be
paid over and delivered forthwith to the Corporation.

The provisions of this Section 15.2 shall not apply to any payment with respect
to which Section 15.3 applies.

SECTION 15.3 Liquidation; Dissolution; Bankruptcy.

Upon any payment by the Corporation or distribution of assets of the Corporation
of any kind or character, whether in cash, property or securities, to creditors
upon any dissolution, winding-up, liquidation or reorganization of the
Corporation, whether voluntary or involuntary or in bankruptcy, insolvency,
receivership or other similar proceedings (each such event, if any, herein
sometimes referred to as a “Proceeding”), the holders of all Senior Indebtedness
of the Corporation will first be entitled to receive payment in full of
Allocable Amounts due on or in respect of such Senior Indebtedness, before any
payment is made by the Corporation of any kind or character, whether in cash,
property or securities (including any payment or distribution which may be
payable or deliverable by reason of the payment of any other Indebtedness of the
Corporation subordinated to the payment of the Securities, such payment or
distribution being hereinafter referred to as a “Junior Subordinated Payment”),
on account of the principal of or interest on the Securities (including
Compounded Interest and Additional Sums (if any) or any other amounts which may
be due on the Securities pursuant to the terms hereof or thereof) or on account
of the purchase or other acquisition of Securities by the Corporation or any
Subsidiary; and upon any such Proceeding, any payment by the Corporation, or
distribution of assets of the Corporation of any kind or character, whether in
cash, property or securities, which the Securityholders or the Debenture Trustee
would be entitled to receive from the Corporation, except for the provisions of
this Article XV, shall be paid by the Corporation or by any receiver, trustee in
bankruptcy, liquidating trustee, agent or other Person making such payment or
distribution, directly to the holders of Senior Indebtedness of the Corporation
(pro rata to such holders on the basis of the respective Allocable Amounts of
Senior Indebtedness held by such holders, as calculated by the Corporation) or
their representative or representatives, or to the trustee or trustees under any
indenture pursuant to which any instruments evidencing such Senior Indebtedness
may have been issued, as their respective interests may appear, to the extent
necessary to pay all such Allocable Amounts of Senior Indebtedness in full, in
money or moneys worth, after giving effect to any concurrent payment or
distribution to or for the holders of such Senior Indebtedness, before any
payment or distribution is made to the Securityholders or to the Debenture
Trustee.

 

61



--------------------------------------------------------------------------------

In the event that, notwithstanding the foregoing, any payment or distribution of
assets of the Corporation of any kind or character prohibited by the foregoing,
whether in cash, property or securities, including any Junior Subordinated
Payment, shall be received by the Debenture Trustee, or any Securityholder,
before the Allocable Amounts of all Senior Indebtedness is paid in full, or
provision is made for such payment in money in accordance with its terms, or
otherwise in a manner satisfactory to the holders of the Senior Indebtedness,
and if such fact shall, at or prior to the time of such payment or distribution
have been made known to the Debenture Trustee or, as the case may be, such
Securityholder, then and in such event such payment or distribution shall be
paid over or delivered forthwith to the trustee in bankruptcy, receiver,
liquidating trustee, custodian, assignee, agent or other Person making payment
or distribution of assets of the Corporation for application to the payment of
all Allocable Amounts due or to become due on all Senior Indebtedness remaining
unpaid, to the extent necessary to pay all Allocable Amounts due or to become
due on all Senior Indebtedness in full, after giving effect to any concurrent
payment or distribution to or for the holders of Senior Indebtedness.

For purposes of this Article XV, the words “cash, property or securities” shall
not be deemed to include shares of stock of the Corporation as reorganized or
readjusted, or securities of the Corporation or any other corporation provided
for by a plan of reorganization or readjustment, the payment of which is
subordinated at least to the extent provided in this Article XV with respect to
the Securities to the payment of Senior Indebtedness that may at the time be
outstanding. The consolidation of the Corporation with, or the merger of the
Corporation into, another Person or the liquidation or dissolution of the
Corporation following the sale, conveyance, transfer or lease of its property as
an entirety, or substantially as an entirety, to another Person upon the terms
and conditions provided for in Article X of this Indenture shall not be deemed a
Proceeding for the purposes of this Section 15.3 if such other Person shall, as
a part of such consolidation, merger, sale, conveyance, transfer or lease,
comply with the conditions stated in Article X of this Indenture. Nothing in
Section 15.2 or in this Section 15.3 shall apply to claims of, or payments to,
the Debenture Trustee under or pursuant to Section 6.6 of this Indenture.

SECTION 15.4 Subrogation.

Subject to the payment in full of all Allocable Amounts of Senior Indebtedness,
the rights of the Securityholders shall be subrogated to the rights of the
holders of such Senior Indebtedness to receive payments or distributions of
cash, property or securities of the Corporation, as the case may be, applicable
to such Senior Indebtedness until the principal of and interest on the
Securities shall be paid in full; and, for the purposes of such subrogation, no
payments or distributions to the holders of such Senior Indebtedness of any
cash, property or securities to which the Securityholders or the Debenture
Trustee would be entitled except for the provisions of this Article XV, and no
payment over pursuant to the provisions of this Article XV to or for the benefit
of the holders of such Senior Indebtedness by Securityholders or the Debenture
Trustee, shall, as between the Corporation, its creditors other than holders of
Senior

 

62



--------------------------------------------------------------------------------

Indebtedness of the Corporation, and the holders of the Securities, be deemed to
be a payment by the Corporation to or on account of such Senior Indebtedness. It
is understood that the provisions of this Article XV are and are intended solely
for the purposes of defining the relative rights of the holders of the
Securities, on the one hand, and the holders of such Senior Indebtedness on the
other hand.

Nothing contained in this Article XV or elsewhere in this Indenture or in the
Securities is intended to or shall impair, as between the Corporation and the
holders of the Securities, the obligation of the Corporation, which is absolute
and unconditional, to pay to the holders of the Securities the principal of and
interest (including Compounded Interest and Additional Sums, if any) on the
Securities as and when the same shall become due and payable in accordance with
their terms, or is intended to or shall affect the relative rights of the
holders of the Securities and creditors of the Corporation, as the case may be,
other than their rights in relation to the holders of Senior Indebtedness of the
Corporation, nor shall anything herein or therein prevent the Debenture Trustee
or the holder of any Security from exercising all remedies otherwise permitted
by applicable law upon default under this Indenture, subject to the rights, if
any, under this Article XV of the holders of such Senior Indebtedness in respect
of cash, property or securities of the Corporation, as the case may be, received
upon the exercise of any such remedy.

SECTION 15.5 Debenture Trustee to Effectuate Subordination.

Each Securityholder, by such Securityholder’s acceptance thereof, authorizes and
directs the Debenture Trustee on such Securityholder’s behalf to take such
action (as the Debenture Trustee, in its discretion, deems necessary or
appropriate, upon instruction or otherwise) to effectuate the subordination
provided in this Article XV and appoints the Debenture Trustee such
Securityholder’s attorney-in-fact for any and all such purposes.

SECTION 15.6 Notice by the Corporation.

The Corporation shall give prompt written notice to a Responsible Officer of the
Debenture Trustee of any fact known to the Corporation that would prohibit the
making of any payment of monies to or by the Debenture Trustee in respect of the
Securities pursuant to the provisions of this Article XV. Notwithstanding the
provisions of this Article XV or any other provision of this Indenture, the
Debenture Trustee shall not be charged with knowledge of the existence of any
facts that would prohibit the making of any payment of monies to or by the
Debenture Trustee in respect of the Securities pursuant to the provisions of
this Article XV, unless and until a Responsible Officer of the Debenture Trustee
shall have received written notice thereof from the Corporation or a holder or
holders of Senior Indebtedness or from any trustee therefor; and before the
receipt of any such written notice, the Debenture Trustee, subject to the
provisions of Article VI of this Indenture, shall be entitled in all respects to
assume that no such facts exist; provided, however, that if the Debenture
Trustee shall not have received the notice provided for in this Section 15.6 at
least two Business Days prior to the date upon which, by the terms hereof, any
money may become payable for any purpose (including, without limitation, the
payment of the principal of or interest (including Compounded Interest and

 

63



--------------------------------------------------------------------------------

Additional Sums, if any) on any Security, then, anything herein contained to the
contrary notwithstanding, the Debenture Trustee shall have full power and
authority to receive such money and to apply the same to the purposes for which
they were received, and shall not be affected by any notice to the contrary that
may be received by it within two Business Days prior to such date.

The Debenture Trustee, subject to the provisions of Article VI of this
Indenture, shall be entitled to conclusively rely on a written notice delivered
to it by a Person representing himself to be a holder of Senior Indebtedness of
the Corporation (or a trustee on behalf of such holder), as the case may be, to
establish that such notice has been given by a holder of such Senior
Indebtedness or a trustee on behalf of any such holder or holders. In the event
that the Debenture Trustee determines in good faith that further evidence is
required with respect to the right of any Person as a holder of such Senior
Indebtedness to participate in any payment or distribution pursuant to this
Article XV, the Debenture Trustee may request such Person to furnish evidence to
the reasonable satisfaction of the Debenture Trustee as to the amount of such
Senior Indebtedness held by such Person, the extent to which such Person is
entitled to participate in such payment or distribution and any other facts
pertinent to the rights of such Person under this Article XV, and, if such
evidence is not furnished, the Debenture Trustee may defer any payment to such
Person pending judicial determination as to the right of such Person to receive
such payment.

Upon any payment or distribution of assets of the Corporation referred to in
this Article XV, the Debenture Trustee, subject to the provisions of Article VI
of this Indenture, and the Securityholders shall be entitled to conclusively
rely upon any order or decree entered by any court of competent jurisdiction in
which such insolvency, bankruptcy, receivership, liquidation, reorganization,
dissolution, winding-up or similar case or proceeding is pending, or a
certificate of the trustee in bankruptcy, liquidating trustee, custodian,
receiver, assignee for the benefit of creditors, agent or other person making
such payment or distribution, delivered to the Debenture Trustee or to the
Securityholders, for the purpose of ascertaining the persons entitled to
participate in such payment or distribution, the holders of Senior Indebtedness
and other indebtedness of the Corporation, the amount thereof or payable
thereon, the amount or amounts paid or distributed thereon and all other facts
pertinent thereto or to this Article XV.

SECTION 15.7 Rights of the Debenture Trustee; Holders of Senior Indebtedness.

The Debenture Trustee in its individual capacity shall be entitled to all the
rights set forth in this Article XV in respect of any Senior Indebtedness at any
time held by it, to the same extent as any other holder of Senior Indebtedness,
and nothing in this Indenture shall deprive the Debenture Trustee of any of its
rights as such holder.

With respect to the holders of Senior Indebtedness of the Corporation, the
Debenture Trustee undertakes to perform or to observe only such of its covenants
and obligations as are specifically set forth in this Article XV, and no implied
covenants or obligations with respect to the holders of such Senior Indebtedness
shall be read into this Indenture against the Debenture Trustee. The Debenture
Trustee shall not be deemed to owe any fiduciary duty to the

 

64



--------------------------------------------------------------------------------

holders of such Senior Indebtedness and, subject to the provisions of Article VI
of this Indenture, the Debenture Trustee shall not be liable to any holder of
such Senior Indebtedness if it shall pay over or deliver to Securityholders, the
Corporation or any other Person money or assets to which any holder of such
Senior Indebtedness shall be entitled by virtue of this Article XV or otherwise.

Nothing in this Article XV shall apply to claims of, or payments to, the
Debenture Trustee under or pursuant to Section 6.6.

SECTION 15.8 Subordination May Not Be Impaired.

No right of any present or future holder of any Senior Indebtedness of the
Corporation to enforce subordination as herein provided shall at any time in any
way be prejudiced or impaired by any act or failure to act on the part of the
Corporation, as the case may be, or by any act or failure to act, in good faith,
by any such holder, or by any noncompliance by the Corporation, as the case may
be, with the terms, provisions and covenants of this Indenture, regardless of
any knowledge thereof that any such holder may have or otherwise be charged
with.

Without in any way limiting the generality of the foregoing paragraph, the
holders of Senior Indebtedness of the Corporation may, at any time and from time
to time, without the consent of or notice to the Debenture Trustee or the
Securityholders, without incurring responsibility to the Securityholders and
without impairing or releasing the subordination provided in this Article XV or
the obligations hereunder of the holders of the Securities to the holders of
such Senior Indebtedness, do any one or more of the following: (i) change the
manner, place or terms of payment or extend the time of payment of, or renew or
alter, such Senior Indebtedness, or otherwise amend or supplement in any manner
such Senior Indebtedness or any instrument evidencing the same or any agreement
under which such Senior Indebtedness is outstanding; (ii) sell, exchange,
release or otherwise deal with any property pledged, mortgaged or otherwise
securing such Senior Indebtedness; (iii) release any Person liable in any manner
for the collection of such Senior Indebtedness; and (iv) exercise or refrain
from exercising any rights against the Corporation, as the case may be, and any
other Person.

SECTION 15.9 Certain Conversions or Exchanges Not Deemed Payment.

For the purposes of this Article XV only, (a) the issuance and delivery of
junior securities upon conversion or exchange of Securities shall not be deemed
to constitute a payment or distribution on account of the principal of or
interest (including any Defaulted Interest) on Securities or on account of the
purchase or other acquisition of Securities, and (b) the payment, issuance or
delivery of cash, property or securities (other than shares of any stock of any
class of the Corporation and Indebtedness ranking junior to the Securities) upon
conversion or exchange of a Security shall be deemed to constitute payment on
account of the principal of such security.

 

65



--------------------------------------------------------------------------------

For purposes of this Section, the term “junior securities” means (i) shares of
any stock of any class of the Corporation and (ii) securities of the Corporation
which are subordinated in right of payment to all Senior Indebtedness which may
be outstanding at the time of issuance or delivery of such securities to
substantially the same extent as, or to a greater extent than, the Securities
are so subordinated as provided in this Article XV.

ARTICLE XVI

EXTENSION OF INTEREST PAYMENT PERIOD

SECTION 16.1 Extension of Interest Payment Period.

So long as no Event of Default has occurred and is continuing, the Corporation
shall have the right, at any time and from time to time during the term of the
Securities, to defer payments of interest by extending the interest payment
period of such Securities for a period not exceeding 20 consecutive quarterly
periods, including the first such quarterly period during such extension period
(the “Extended Interest Payment Period”), during which Extended Interest Payment
Period no interest shall be due and payable, provided that no Extended Interest
Payment Period shall end on a date other than an Interest Payment Date or extend
beyond the Maturity Date. To the extent permitted by applicable law, interest,
the payment of which has been deferred because of the extension of the interest
payment period pursuant to this Section 16.1, will bear interest thereon at the
Coupon Rate compounded quarterly for each quarterly period during the Extended
Interest Payment Period (“Compounded Interest”). At the end of the Extended
Interest Payment Period, the Corporation shall pay all interest accrued and
unpaid on the Securities, including any Additional Sums and Compounded Interest
(together, “Deferred Interest”), that shall be payable to the holders of the
Securities in whose names the Securities are registered in the Security Register
on the record date immediately preceding the end of the Extended Interest
Payment Period. Before the termination of any Extended Interest Payment Period,
and so long as no Event of Default has occurred and is occurring, the
Corporation may further defer payments of interest by further extending such
Extended Interest Payment Period, provided that such Extended Interest Payment
Period, together with all such previous and further extensions within such
Extended Interest Payment Period, shall not (i) exceed 20 consecutive quarterly
periods, including the first such quarterly period during such Extended Interest
Payment Period, (ii) end on a date other than an Interest Payment Date or
(iii) extend beyond the Maturity Date of the Securities. Upon the termination of
any Extended Interest Payment Period and the payment of all amounts then due,
the Corporation may commence a new Extended Interest Payment Period, subject to
the foregoing requirements. No interest shall be due and payable during an
Extended Interest Payment Period, except at the end thereof, but the Corporation
may prepay at any time all or any portion of the interest accrued during an
Extended Interest Payment Period.

SECTION 16.2 Notice of Extension.

(a) If the Property Trustee is the only holder of the Securities at the time the
Corporation elects to commence an Extended Interest Payment Period, the
Corporation shall give

 

66



--------------------------------------------------------------------------------

written notice to the Administrative Trustees, the Property Trustee and the
Debenture Trustee of its election to commence such Extended Interest Payment
Period at least five Business Days before the earlier of (i) the next succeeding
date on which Distributions on the Trust Securities would have been payable, and
(ii) the date the Property Trustee is required to give notice of the record
date, or the date such Distributions are payable, to any national securities
exchange or automated quotation system or to holders of the Preferred
Securities, but in any event at least five Business Days before such record
date.

(b) If the Property Trustee is not the only holder of the Securities at the time
the Corporation elects to commence an Extended Interest Payment Period, the
Corporation shall give the holders of the Securities and the Debenture Trustee
written notice of its election of such Extended Interest Payment Period at least
10 Business Days before the earlier of (i) the next succeeding Interest Payment
Date, and (ii) the date the Debenture Trustee is required to give notice of the
record or payment date of such interest payment to any national securities
exchange.

(c) The quarterly period in which any notice is given pursuant to paragraphs
(a) or (b) of this Section 16.2 shall be counted as one of the 20 quarterly
periods permitted in the maximum Extended Interest Payment Period permitted
under Section 16.1.

The Bank of New York hereby accepts the trusts in this Indenture declared and
provided, upon the terms and conditions hereinabove set forth.

 

67



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed by their respective officers thereunto duly authorized, as of the day
and year first above written.

 

VALLEY NATIONAL BANCORP By:  

 

Name:   Alan D. Eskow Title:   Executive Vice President and Chief Financial
Officer THE BANK OF NEW YORK, as Debenture Trustee By:  

 

Name:   Julie Salovitch-Miller Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT A

[FACE OF SECURITY]

THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST
COMPANY (“DTC”) OR A NOMINEE OF DTC. THIS SECURITY IS EXCHANGEABLE FOR
SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN DTC OR ITS NOMINEE ONLY
IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE, AND NO TRANSFER OF THIS
SECURITY (OTHER THAN A TRANSFER OF THIS SECURITY AS A WHOLE BY DTC TO A NOMINEE
OF DTC OR BY A NOMINEE OF DTC TO DTC OR ANOTHER NOMINEE OF DTC) MAY BE
REGISTERED EXCEPT IN LIMITED CIRCUMSTANCES.

UNLESS THIS SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO THE
ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY
SECURITY ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL IN AS MUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

No. 1   CUSIP No. 919794 AA 5

SUBORDINATED DEBENTURE CERTIFICATE

VALLEY NATIONAL BANCORP

7 3/4% JUNIOR SUBORDINATED DEFERRABLE INTEREST DEBENTURE

DUE DECEMBER 15, 2031

Valley National Bancorp, a New Jersey corporation (the “Corporation,” which term
includes any successor Person under the Indenture hereinafter referred to), for
value received, hereby promises to pay to The Bank of New York, as Property
Trustee of VNB Capital Trust I under that certain Amended and Restated
Declaration of Trust dated as of November 7, 2001 or registered assigns, the
principal sum of $180,412,375 on December 15, 2031 (the “Maturity Date”), unless
previously prepaid, and to pay interest on the outstanding principal amount
hereof from November 7, 2001, or from the most recent interest payment date
(each such

 

A-1



--------------------------------------------------------------------------------

date, an “Interest Payment Date”) to which interest has been paid or duly
provided for, quarterly (subject to deferral as set forth herein) in arrears on
March 15th, June 15th, September 15th, and December 15th of each year,
commencing December 15, 2001 at the rate of 7 3/4% per annum, until the
principal hereof shall have become due and payable, and on any overdue principal
and (without duplication and to the extent that payment of such interest is
enforceable under applicable law) on any overdue installment of interest at the
same rate per annum compounded quarterly (“Compounded Interest”). The amount of
interest payable hereon shall be computed on the basis of a 360-day year of
twelve 30-day months. In the event that any date on which the principal of or
interest on this Security is payable is not a Business Day (as defined in the
Indenture), then the payment payable on such date will be made on the next
succeeding day that is a Business Day (and without any interest or other payment
in respect of any such delay), with the same force and effect as if made on such
date. Pursuant to the Indenture, in certain circumstances the Corporation will
be required to pay Additional Sums (as defined in the Indenture) with respect to
this Security.

The interest installment so payable, and punctually paid or duly provided for,
on any Interest Payment Date will, as provided in the Indenture, be paid to the
Person in whose name this Security (or one or more Predecessor Securities, as
defined in said Indenture) is registered at the close of business on the regular
record date for such interest installment, which shall be at the close of
business on the 1st day of the month in which the relevant Interest Payment Date
falls. Any such interest installment not punctually paid or duly provided for
shall forthwith cease to be payable to the holders on such regular record date
and may be paid to the Person in whose name this Security (or one or more
Predecessor Securities) is registered at the close of business on a special
record date to be fixed by the Debenture Trustee for the payment of such
defaulted interest, notice whereof shall be given to the holders of Securities
not less than 10 days prior to such special record date, or may be paid at any
time in any other lawful manner not inconsistent with the requirements of any
securities exchange on which the Securities may be listed, and upon such notice
as may be required by such exchange, all as more fully provided in the
Indenture.

The principal of and interest (including Compounded Interest and Additional
Sums, if any) on this Security shall be payable at the office or agency of the
Debenture Trustee maintained for that purpose in any coin or currency of the
United States of America that at the time of payment is legal tender for payment
of public and private debts; provided, however, that payment of interest may be
made at the option of the Corporation by (i) check mailed to the holder at such
address as shall appear in the Security Register or (ii) transfer to an account
maintained by the Person entitled thereto, provided that proper written transfer
instructions have been received by the relevant record date.

Notwithstanding the foregoing, so long as the holder of this Security is the
Property Trustee of VNB Capital Trust I, the payment of the principal of and
interest (including Compounded Interest and Additional Sums, if any) on this
Security will be made at such place and to such account as may be designated by
such Property Trustee.

 

A-2



--------------------------------------------------------------------------------

The indebtedness evidenced by this Security is, to the extent provided in the
Indenture, subordinate and junior in right of payment to the prior payment in
full of all Senior Indebtedness, and this Security is issued subject to the
provisions of the Indenture with respect thereto. Each holder of this Security,
by accepting the same, (a) agrees to and shall be bound by such provisions,
(b) authorizes and directs the Debenture Trustee on his or her behalf to take
such action as may be necessary or appropriate to acknowledge or effectuate the
subordination so provided and (c) appoints the Debenture Trustee his or her
attorney-in-fact for any and all such purposes. Each holder hereof, by his or
her acceptance hereof, hereby waives all notice of the acceptance of the
subordination provisions contained herein and in the Indenture by each holder of
Senior Indebtedness, whether now outstanding or hereafter incurred, and waives
reliance by each such holder upon said provisions.

This Security shall not be entitled to any benefit under the Indenture or be
valid or become obligatory for any purpose until the Certificate of
Authentication hereon shall have been signed by or on behalf of the Debenture
Trustee.

The provisions of this Security are continued on the reverse side hereof and
such provisions shall for all purposes have the same effect as though fully set
forth at this place.

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this instrument to be duly
executed and sealed this 7th day of November, 2001.

 

VALLEY NATIONAL BANCORP By:  

 

  Alan D. Eskow   Executive Vice President and Chief Financial Officer

Attest:

 

By:

 

 

Name:   Christine Mozer Title:   First Vice President and Controller

CERTIFICATE OF AUTHENTICATION

This is one of the 7 3/4% Junior Subordinated Deferrable Interest Debentures of
VALLEY NATIONAL BANCORP referred to in the within-mentioned Indenture.

 

THE BANK OF NEW YORK, not in its individual capacity but solely as Debenture
Trustee By:  

 

  Julie Salovitch-Miller   Vice President Dated: November 7, 2001

 

A-4



--------------------------------------------------------------------------------

[REVERSE OF SECURITY]

7 3/4% SUBORDINATED DEBENTURE

This Security is one of the Securities of the Corporation (herein sometimes
referred to as the “Securities”), specified in the Indenture, all issued or to
be issued under and pursuant to an Indenture, dated as of November 7, 2001 (the
“Indenture”), duly executed and delivered between the Corporation and The Bank
of New York, as Debenture Trustee (the “Debenture Trustee”), to which Indenture
reference is hereby made for a description of the rights, limitations of rights,
obligations, duties and immunities thereunder of the Debenture Trustee, the
Corporation and the holders of the Securities. The Securities are limited in
aggregate principal amount as specified in the Indenture.

Upon the occurrence and continuation of a Special Event (as defined in the
Indenture) prior to November 7, 2006 (the “Initial Optional Redemption Date”),
the Corporation shall have the right, at any time within 90 days following the
occurrence of such Special Event, to prepay this Security in whole (but not in
part) at the Special Event Prepayment Price. “Special Event Prepayment Price”
shall mean, with respect to any prepayment of the Securities following a Special
Event, an amount in cash equal to 100% of the principal amount of the Securities
to be prepaid, plus any accrued and unpaid interest (including Compounded
Interest and Additional Sums, if any) thereon to the date of such prepayment.

In addition, the Corporation shall have the right to prepay this Security, in
whole or in part, at any time on or after the Initial Optional Redemption Date
(an “Optional Prepayment”), at 100% of the principal amount of this Security
plus, in each case, accrued and unpaid interest thereon (including Compounded
Interest and Additional Sums, if any) thereon to the applicable date of
prepayment (the “Optional Prepayment Price”).

The Prepayment Price shall be paid prior to 12:00 noon, New York City time, on
the date of such prepayment or at such earlier time as the Corporation
determines, provided that the Corporation shall deposit with the Debenture
Trustee an amount sufficient to pay the Prepayment Price by 10:00 a.m., New York
City time, on the date such Prepayment Price is to be paid. Any prepayment
pursuant to this paragraph will be made upon not less than 30 days nor more than
60 days’ prior written notice.

If the Securities are only partially prepaid by the Corporation pursuant to an
Optional Prepayment, the particular Securities to be prepaid shall be selected
on a pro rata basis from the outstanding Securities not previously called for
prepayment; provided, however, that any such proration may be made on the basis
of the aggregate principal amount of Securities held by each Securityholder
thereof and may be made by making such adjustments as the Corporation deems fair
and appropriate in order that only Securities in denominations of $25 or
integral multiples thereof shall be prepaid. In the event of prepayment of this
Security in part only, a new Security or Securities for the portion hereof that
has not been prepaid will be issued in the name of the holder hereof upon the
cancellation hereof.

 

A-5



--------------------------------------------------------------------------------

Notwithstanding the foregoing, any prepayment of Securities by the Corporation
shall be subject to the receipt of any and all required regulatory approvals.

In case an Event of Default (as defined in the Indenture) shall have occurred
and be continuing, the principal of all of the Securities may be declared, and
upon such declaration shall become, due and payable, in the manner, with the
effect and subject to the conditions provided in the Indenture.

The Indenture contains provisions permitting the Corporation and the Debenture
Trustee, with the consent of the holders of a majority in aggregate principal
amount of the Securities at the time outstanding (as defined in the Indenture),
to execute supplemental indentures for the purpose of adding any provisions to
or changing in any manner or eliminating any of the provisions of the Indenture
or of modifying in any manner the rights of the holders of the Securities;
provided, however, that no such supplemental indenture shall, without the
consent of each holder of Securities then outstanding and affected thereby,
(i) change the Maturity Date of any Security, or reduce the rate or extend the
time of payment of interest thereon (subject to Article XVI of the Indenture),
or reduce the principal amount thereof, or change any of the prepayment
provisions or make the principal thereof or any interest thereon payable in any
coin or currency other than U.S. dollars, or impair or affect the right of any
holder of Securities to institute suit for payment thereof, or (ii) reduce the
aforesaid percentage of Securities the holders of which are required to consent
to any such supplemental indenture. The Indenture also contains provisions
permitting the holders of a majority in aggregate principal amount of the
Securities at the time outstanding affected thereby, on behalf of all of the
holders of the Securities, to waive any past default in the performance of any
of the covenants contained in the Indenture, or established pursuant to the
Indenture, and its consequences, except a default in the payment of the
principal of or interest on any of the Securities or a default in respect of any
covenant or provision under which the Indenture cannot be modified or amended
without the consent of each holder of Securities then outstanding. Any such
consent or waiver by the holder of this Security (unless revoked as provided in
the Indenture) shall be conclusive and binding upon such holder and upon all
future holders and owners of this Security and of any Security issued in
exchange herefor or in place hereof (whether by registration of transfer or
otherwise), irrespective of whether or not any notation of such consent or
waiver is made upon this Security.

No reference herein to the Indenture and no provision of this Security or of the
Indenture shall alter or impair the obligation of the Corporation, which is
absolute and unconditional, to pay the principal of and interest (including
Compounded Interest and Additional Sums, if any) on this Security at the time
and place and at the rate and in the money herein prescribed.

So long as no Event of Default shall have occurred and be continuing, the
Corporation shall have the right, at any time and from time to time during the
term of the Securities, to defer payments of interest by extending the interest
payment period (an “Extended Interest Payment Period”) of such Securities for a
period not (i) exceeding 20 consecutive quarterly periods, including the first
such quarterly period during such extension period, (ii) extending beyond the
Maturity Date of the Securities or (iii) ending on a date other than an

 

A-6



--------------------------------------------------------------------------------

Interest Payment Date, at the end of which period the Corporation shall pay all
interest then accrued and unpaid (together with interest thereon at the rate
specified for the Securities to the extent that payment of such interest is
enforceable under applicable law). Before the termination of any such Extended
Interest Payment Period, the Corporation may further defer payments of interest
by further extending such Extended Interest Payment Period, provided that such
Extended Interest Payment Period, together with all such previous and further
extensions within such Extended Interest Payment Period, (i) shall not exceed 20
consecutive quarterly periods including the first quarterly period during such
Extended Interest Payment Period, (ii) shall not end on any date other than an
Interest Payment Date, and (iii) shall not extend beyond the Maturity Date of
the Securities. Upon the termination of any such Extended Interest Payment
Period and the payment of all accrued and unpaid interest and any additional
amounts then due, the Corporation may commence a new Extended Interest Payment
Period, subject to the foregoing requirements. No interest shall be due and
payable during an Extended Interest Payment Period, except at the end thereof,
but the Corporation may prepay at any time all or any portion of the interest
accrued during an Extended Interest Payment Period.

The Corporation has agreed that it will not (i) declare or pay any dividends or
distributions on, or redeem, purchase, acquire, or make a liquidation payment
with respect to, any of the Corporation’s capital stock, (ii) make any payment
of principal of or interest on or repay, repurchase or redeem any debt
securities of the Corporation (including Other Debentures) that rank pari passu
with or junior in right of payment to the Securities or (iii) make any guarantee
payments with respect to any guarantee by the Corporation of the debt securities
of any Subsidiary of the Corporation (including Other Guarantees) if such
guarantee ranks pari passu with or junior in right of payment to the Securities
(other than (a) dividends or distributions in shares of, or options, warrants or
rights to subscribe for or purchase shares of, Common Stock, (b) any declaration
of a dividend in connection with the implementation of a stockholders’ rights
plan, or the issuance of stock under any such plan in the future, or the
redemption or repurchase of any such rights pursuant thereto, (c) payments under
the Preferred Securities Guarantee, as defined in the Indenture, (d) as a result
of a reclassification of the Corporation’s capital stock or the exchange or
conversion of one class or series of the Corporation’s capital stock for another
class or series of the Corporation’s capital stock, (e) the purchase of
fractional interests in shares of the Corporation’s capital stock pursuant to
the conversion or exchange provisions of such capital stock or the security
being converted or exchanged and (f) purchases of Common Stock related to the
issuance of Common Stock or rights under any of the Corporation’s benefit or
compensation plans for its directors, officers or employees or any of the
Corporation’s dividend reinvestment plans), if at such time (1) there shall have
occurred any event of which the Corporation has actual knowledge that (a) is a
Default or an Event of Default and (b) in respect of which the Corporation shall
not have taken reasonable steps to cure, (2) such Securities are held by the
Property Trustee of VNB Capital Trust I and the Corporation shall be in default
with respect to its payment of any obligations under the Preferred Securities
Guarantee or (3) the Corporation shall have given notice of its election to
exercise its right to commence an Extended Interest Payment Period and shall not
have rescinded such notice, and such Extended Interest Payment Period or any
extension thereof shall have commenced and be continuing.

 

A-7



--------------------------------------------------------------------------------

Subject to (i) the Corporation having received any required regulatory approvals
and (ii) the Administrative Trustees of VNB Capital Trust I having received an
opinion of counsel to the effect that such distribution will not cause the
holders of Preferred Securities to recognize gain or loss for federal income tax
purposes, the Corporation will have the right at any time to liquidate the Trust
and, after satisfaction of liabilities of creditors of the Trust as required by
applicable law, to cause the Securities to be distributed to the holders of the
Trust Securities in liquidation of the Trust.

By acceptance hereof, the holder hereof agrees, for United States federal income
tax purposes, to treat this Security as indebtedness.

As provided in the Indenture and subject to the transfer restrictions
limitations as may be contained herein and therein from time to time, this
Security is transferable by the holder hereof on the Security Register, upon
surrender of this Security for registration of transfer at the office or agency
of the Corporation in the Borough of Manhattan, the City of New York accompanied
by a written instrument or instruments of transfer in form satisfactory to the
Corporation or the Debenture Trustee duly executed by the holder hereof or his
or her attorney duly authorized in writing, and thereupon one or more new
Securities of authorized denominations and for the same aggregate principal
amount will be issued to the designated transferee or transferees. No service
charge will be made for any such registration of transfer, but the Corporation
may require payment of a sum sufficient to cover any tax or other governmental
charge payable in relation thereto.

Prior to due presentment for registration of transfer of this Security, the
Corporation, the Debenture Trustee, any authenticating agent, any paying agent,
any transfer agent and the Security Registrar may deem and treat the holder
hereof as the absolute owner hereof (whether or not this Security shall be
overdue and notwithstanding any notice of ownership or writing hereon made by
anyone other than the Security Registrar) for the purpose of receiving payment
of or on account of the principal hereof and (subject to the Indenture) interest
due hereon and for all other purposes, and neither the Corporation nor the
Debenture Trustee nor any authenticating agent nor any paying agent nor any
transfer agent nor any Security Registrar shall be affected by any notice to the
contrary.

No recourse shall be had for the payment of the principal of or interest
(including Compounded Interest and Additional Sums, if any) on this Security, or
for any claim based hereon, or otherwise in respect hereof, or based on or in
respect of the Indenture, against any incorporator, stockholder, employee,
officer or director, past, present or future, as such, of the Corporation or of
any predecessor or successor Person, whether by virtue of any constitution,
statute or rule of law, or by the enforcement of any assessment or penalty or
otherwise, all such liability being, by the acceptance hereof and as part of the
consideration for the issuance hereof, expressly waived and released.

All terms used in this Security that are defined in the Indenture shall have the
meanings assigned to them in the Indenture.

 

A-8



--------------------------------------------------------------------------------

THE INDENTURE AND THE SECURITIES SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF SUCH STATE WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF.

 

A-9